  Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 1 of 103 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

  JOEL MOSQUERA, derivatively on behalf of
  PINTEREST, INC.,
                                                       C.A. No.
          Plaintiff,

          vs.

  BENJAMIN SILBERMANN, TODD           DEMAND FOR JURY TRIAL
  MORGENFELD, JEFFREY JORDAN, LESLIE
  J. KILGORE, JEREMY S. LEVINE, GOKUL
  RAJARAM, FREDRIC G. REYNOLDS, EVAN
  SHARP, and MICHELLE WILSON

          Defendants,

          and

  PINTEREST, INC.,

          Nominal Defendant.


                 VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                        INTRODUCTION

       Plaintiff Joel Mosquera (“Plaintiff”), by Plaintiff’s undersigned attorneys, derivatively and

on behalf of Nominal Defendant Pinterest, Inc. (“Pinterest” or the “Company”), files this Verified

Shareholder Derivative Complaint against Individual Defendants Benjamin Silbermann, Todd

Morgenfeld, Jeffrey Jordan, Leslie J. Kilgore, Jeremy S. Levine, Gokul Rajaram, Fredric G.

Reynolds, Evan Sharp, and Michelle Wilson (collectively, the “Individual Defendants,” and

together with Pinterest, the “Defendants”) for breaches of their fiduciary duties as directors and/or

officers of Pinterest, unjust enrichment, abuse of control, gross mismanagement, and waste of

corporate assets, violations of Section 14(a) of the Securities Exchange Act of 1934 (the

“Exchange Act”), and for contribution under Sections 10(b) and 21D of the Exchange Act. As for


                                                 1
  Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 2 of 103 PageID #: 2




Plaintiff’s complaint against the Defendants, Plaintiff alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and information and belief as to all other matters,

based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys, which

included, among other things, a review of the Defendants’ public documents, conference calls and

announcements made by Defendants, United States Securities and Exchange Commission (“SEC”)

filings, wire and press releases published by and regarding Pinterest , legal filings, news reports,

securities analysts’ reports and advisories about the Company, and information readily obtainable

on the Internet. Plaintiff believes that substantial evidentiary support will exist for the allegations

set forth herein after a reasonable opportunity for discovery.

                                   NATURE OF THE ACTION

        1.      This is a shareholder derivative action that seeks to remedy wrongdoing committed

by Pinterest’s directors and officers from February 2018 through the present (the “Relevant

Period”) related to, inter alia, (i) concealing material market trends from investors regarding

Pinterest’s domestic user base and separately, (ii) allowing, engaging in, and concealing egregious

sex and race discrimination that tarnished the Company’s reputation, harmed its employees and its

overall business.

        2.      Pinterest is a virtual social media platform utilized by millions of people across the

globe to discover content, share images, inspire, and be inspired by others. The visual platform

includes products, tutorials, and advertisements/marketing from businesses. As Pinterest

maintains, “[a]dvertisers are in the business of inspiration.” The Company obtains its financial

profit primarily through online advertising. The financial wellbeing and success of Pinterest is

intimately tied to its ability to “attract, retain and engage” its user base. This means that Pinterest’s

financial growth prospects are dependent on the growth of its monthly active users—and the

correlated revenues those users provide to the Company. The Company monetizes off targeted


                                                   2
  Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 3 of 103 PageID #: 3




advertisements to its users, depending on their search history and perceived interests. A substantial

majority (two-thirds of Pinterest’s 335 million) of Pinterest’s monthly active users are women

between the ages of 18-64, a fact that the Company is well aware of.

       3.      Beginning in the middle of 2019, the Company’s addressable domestic market

started to approach its maximum capacity. As a result, Pinterest would not be able to significantly

expand and grow its active monthly user rates in the United States. Despite this alarming trend,

which would foreseeably impact the Company’s financial performance, between May 16, 2019

and October 31, 2019, the Individual Defendants concealed this material information from

investors, opting instead to falsely assure them on multiple occasions that Pinterest still had

considerable room to grow its active user base in the United States and that the Company was

expanding this domestic user base.

       4.      On October 31, 2019, the Company disclosed disheartening preliminary financial

results for the third fiscal quarter ended September 30, 2019 in a letter to shareholders and a press

release. The press release and letter to shareholders revealed that Pinterest had missed revenue

estimates, reporting net revenue of $279.7 million. Projected revenues were set at $282 million.

The missed estimates reflected slowed growth in the Company’s domestic market. The Company

further suggested continued stalled growth in the coming quarters, barely increasing its full year

guidance to be between $1,100 million and $1,115 million, compared to its previous forecast of

$1,095 million and $1,115 million.

       5.      On this news, the price of the Company’s stock fell approximately 17%, or $4.28,

tumbling from $25.14 per share at the close of trading on October 31, 2019 to $20.86 per share at

the close of trading on November 1, 2019.




                                                 3
  Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 4 of 103 PageID #: 4




       6.      During a follow up earnings call held on November 1, 2019, the Individual

Defendants downplayed the severity of the news by emphasizing the overall growth percentage in

Pinterest’s user rate. Analysts responded negatively to the news and lack of growth or adequate

explanation, lowering target prices for the Company significantly.

       7.      Between May 16, 2019 and November 1, 2019, certain of the Individual Defendants

breached their fiduciary duties by personally making, allowing and/or causing the Company to

make a series of materially false and misleading statements in SEC filings, press releases,

conference calls, and letters to shareholders regarding the Company’s business, operations, and

prospects. Specifically, the Individual Defendants willfully or recklessly made and/or caused the

Company to make false and misleading statements that failed to disclose, inter alia, that: (1)

Pinterest’s domestic market in the United States was nearly saturated; (2) the Company’s potential

to capitalize on the average revenue for each domestic-based user was thereby substantially

diminished; (3) consequently, Pinterest faced a heightened risk for losing revenues from

advertising; and (4) the Company failed to maintain internal controls. As a result of the foregoing,

the Company’s public statements were materially false and misleading.

       8.      In light of the Individual Defendants’ misconduct related to concealing material

negative market trends, which has subjected the Company, its Chief Executive Officer (“CEO”),

and its Chief Financial Officer (“CFO”), to a federal securities fraud class action lawsuit pending

in the United States District Court for the Northern District of California (the “Securities Class

Action”), the need to undertake internal investigations, the need to implement adequate internal

controls, the losses from the waste of corporate assets, and the losses due to the unjust enrichment

of the Individual Defendants who were improperly over-compensated by the Company and/or who




                                                 4
  Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 5 of 103 PageID #: 5




benefitted from the wrongdoing alleged herein, the Company will have to expend many millions

of dollars.

          9.    As named defendants in the Securities Class Action, Defendants Ben Silbermann

(“Silbermann”) and Todd Morgenfeld (“Morgenfeld”) are liable to Pinterest for contribution under

Sections 10(b) and 21D of the Exchange Act if and when the Company is found liable in the

Securities Class Action.

          10.   Pinterest’s reputation is also a significant factor in its ability to grow and succeed.

As noted above, Pinterest has historically served a consumer base that is mostly comprised of

women. The Company continues to rely on its majority-female user base today. Compared to other

tech companies, Pinterest has stood out as one that championed diversity, inclusion, and equality

and celebrated the differences individuals brought to the table. Unbeknownst to investors,

however, the external face of Pinterest was a mere mask under which the Individual Defendants

successfully concealed a toxic culture of sexism and racism. In stark contrast to the Company’s

outward marketing efforts, which have been tailored for women, internally, the Company’s

leadership team is dominated by men. Defendant Silbermann surrounds himself with a male clique

that collectively control the tone at the top of the Company. That tone heavily favors employees

that are male and disfavors employees that are female—particularly those who are Black and

female.

          11.   Only half a century ago, almost every single board of directors in America was

solely comprised of White males. Since, most corporations have made gradual but steady progress

to inculcate more diverse representation on their boards and within their executive management

teams. Pinterest has superficially been at the forefront of those efforts in the tech industry.




                                                  5
    Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 6 of 103 PageID #: 6




        12.     In a recent post, published by Calvert Research and Management following civil

unrest that coincided the killing of George Floyd, among others, John Streur stated the following,

in relevant part:

        We are a country suffering from racial inequality. And we want the inequality and
        suffering to end.

        Enough people agree with these points that this issue has become a matter that will
        impact every corporation doing business in this country. Companies that are
        capable of understanding their roles in taking effective action to end inequality will
        benefit operationally and reputationally; those that refuse to acknowledge their
        exposure to this massive problem or that are incapable of swift and effective action
        will struggle to maintain their competitive positions as employers and with
        consumers.

        13.     As a tech Company, Pinterest’s responsibility to engage and address diversity and

the fair and equal treatment of employees in company leadership and throughout Pinterest is

especially important. The tech industry has received increased criticism for “the number of women

and racial minorities in its workforce, as those totals remain significantly lower than in the overall

U.S. workforce.”1 Tech companies have taken corrective measures over the past few years in

response to these criticisms. In 2018, Chief Diversity Officer at Dell Technologies, Brian Reaves,

stated in an interview: “I view this topic and what we’re doing as important to the future business

success of the company as anything we’ll do technologically . . . . It’s not something that’s nice to

do. It’s really something one must do.”

        14.     Notwithstanding this societal imperative, while other companies have been

dedicated to achieving a significant increase in diversity within their highest ranks, the Individual

Defendants have caused Pinterest to violate federal and state laws regarding diversity and




1
  https://www.statesman.com/news/20180827/tech-firms-said-they-wanted-to-improve-diversity-
have-they-. Last visited December 14, 2020.



                                                  6
  Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 7 of 103 PageID #: 7




discrimination by outwardly touting its diverse staff, while internally discriminating against them

based on their sex and race. In this way, Pinterest has been able to fool the investing public that it

was not among the list of companies that perpetuated the White-male dominated tech environment.

Rather, it was progressive and actively working to fight injustice and ensure people of all races,

cultures, genders, and ethnicities were valued based on their merit. Simultaneously, until very

recently, the Individual Defendants repeatedly refused to nominate, appoint, and/or hire Black

individuals or other underrepresented minorities to the Board (the “Board”). While Pinterest

heavily touted its purportedly diverse executive team and employees, the Individual Defendants

failed to treat those employees with equal respect, particularly when it came to determining their

compensation arrangements. Instead, as early as February 2018, the Individual Defendants created

and condoned a hostile employment atmosphere replete with discrimination based on sex and race,

and retaliation against those that voiced their complaints. The Individual Defendants further

allowed the Company to persistently operate with deficient internal controls and failed to select an

independent auditor that could identify the deficient internal controls (collectively, the

“Discriminatory Misconduct”).

        15.      According to the Company’s report with the Equal Employment Opportunity

Commission (“EEOC”) for 2018, less than 4% of the Company’s employees were Black (a mere

64 out of 1742 employees). Within the Company’s leadership, that percentage dropped to only

1%.

        16.      In January 2020, Pinterest issued a diversity report, boasting that it had “exceeded

all three of our external hiring goals with respect to diversity:” The report highlighted, in relevant

part:

             We wanted to increase hiring rates for full-time women engineers to 25% and
              surpassed it with a new high of 27%.



                                                  7
  Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 8 of 103 PageID #: 8




            We wanted to increase hiring rates to 8% underrepresented minority engineers
             and exceeded it at 9%.
            We wanted to increase hiring rates for underrepresented minority employees
             across the company (business and product) to 12% and exceeded it at 14%.

       17.      Yet, it was not until the Company’s public image was in shambles that it finally

hired its first ever Black female director to serve on the Board. The Individual Defendants have

attempted to save face by, among other things, incorporating a section in Pinterest’s recent proxy

statement titled “Board Diversity,” in which the Company purports to seek diverse candidates to

serve on its Board. However, contrary to the foregoing and in violation of the Company’s stated

commitment to prohibiting “unlawful discrimination based on race, color, ethnicity, national

origin, religion, sex [], sexual orientation, gender, gender identity, gender expression, age marital

statis,” etc., and certain federal and state laws, the Individual Defendants have caused the Company

to engage in the Discriminatory Misconduct and make illusory efforts to promote diversity on its

Board and among its senior executives. In truth, as Pinterest’s former Chief Operating Officer

(“COO”), Francoise Brougher (“Brougher”) asserted after she was illegally terminated for voicing

her concerns of pay discrimination, “Pinterest’s female executives, even at the highest levels, are

marginalized, excluded, and silenced.”

       18.      After the Company posted a seemingly heartfelt message in solidarity for the Black

Lives Matter movement following the brutal killing of George Floyd, Pinterest’s former employees

could take no more and began publicly exposing the hypocrisy plaguing the Company.

       19.      In June 2020, two former female Black employees, Ifeoma Ozoma (“Ozoma”) and

Aerica Shimizu Banks (“Banks”), former policy officials at the Company publicly disclosed the

racial discrimination they faced while working for the Company before departing in late May 2020.

Critically, these women were spearheads for the Company’s notorious policy initiatives, including

banning certain anti-vaccine information on the platform and ending the promotion of slave



                                                 8
  Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 9 of 103 PageID #: 9




plantations for wedding venues. They also helped Pinterest secure key partnerships with various

organizations and served as a public face for the Company’s purported diversity efforts on many

occasions. These initiatives set Pinterest out from its competitors, who soon came under fire for

failing to take meaningful action against misinformation and such promotion. Despite the value

these employees brought to the Company, which the Company readily benefitted from, Ozoma

and Banks were placed at lower stations and pay grades as their White-male counterpart.

       20.    Rather than taking Ozoma and Banks’ complaints for fair treatment and equal pay

at the Company seriously, the Individual Defendants subjected them to retaliation in the form of

improper investigations. Even after Ozoma’s safety was put at risk, the Individual Defendants

failed to consider her claims and concerns and refused to take security measures to protect her

from being “doxxed” or cyberattacked by scores of individuals who gained access to her personal

information after a colleague leaked it over the internet. When it was clear that the Individual

Defendants would only retaliate against Ozoma and Banks for bringing forth their concerns, they

both departed from Pinterest.

       21.    Thereafter, Ozoma and Banks posted their stories to Twitter on June 15, 2020,

leading to a flurry of negative press from Bloomberg, The New York Times, The Washington Post,

and others. Ozoma and Banks asserted that they had be subjected to “racism, gaslighting and

disrespect” and that their time at the Company was “a period of glaringly unfair pay, intense

discrimination. And terrifying retaliation.” One organization, Color of Change, noted that “Like

so many tech companies that are posting messages of solidarity with Black Lives Matter,

Pinterest’s actions undermine the company’s own words.”




                                               9
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 10 of 103 PageID #: 10




       22.      After initially attempting to deny the claims, Defendant Silbermann eventually

admitted internally that he had failed his employees, that “I need to do better. My leaders need to

do better. And Pinterest needs to be better.”

       23.      Not long after this admission, however, Pinterest’s former COO, Brougher, filed a

lawsuit against the Company in August 2020, alleging gender discrimination and retaliation.

Brougher served as Pinterest’s COO prior to its initial public offering (“IPO”) and alleged in her

lawsuit that she was underpaid compared to male executives with similar stations and experience.

She further alleged that, because she was a female, she was deliberately prevented from performing

her primary duties as COO and was excluded from significant meetings (including Board

meetings) before and after the Company completed its IPO. Her complaint stated that her exclusion

at the Company was “very insidious and real,” and stated that “[w]hen men speak out, they get

rewarded. When women speak out, they get fired.” Brougher’s allegations reinvigorated the

scathing press coverage of the Company. Brougher had internally made her concerns known as

early as March 2019. When Defendant Silbermann illegally fired her, he also boldly urged her to

lie to her co-workers about the circumstances behind her departure: to state that it was her choice

to leave.

       24.      Despite her high-ranking status as COO, Brougher was given prejudiced

performance reviews that overlooked her relevant accomplishments solely based on her gender

and was effectively ostracized by her male colleagues—including Defendant Morgenfeld on

numerous occasions, from her job.

       25.      A few days after Brougher’s complaint was filed, Pinterest’s employees staged a

virtual “walk-out” to protest the secrecy in the Company’s compensation and demand more

diversity    within   Pinterest’s   leadership.   The   employees   created   a   website    titled,




                                                  10
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 11 of 103 PageID #: 11




“changeatpinterest.com” and made clear that Ozoma, Banks, and Brougher’s experiences were not

one offs, but rather a depiction of the toxic culture at Pinterest. Business Insider reported that after

Ozoma, Banks, and Brougher spoke out, at least eleven additional former employees came forth

with their stories of discrimination, including several Black employees who had been pushed out

of the Company inexplicably.

       26.     Public outcry against Pinterest has only increased since, resulting in a massive

boycott by users—which the Company depends on for its financial success. Approximately 25,000

people signed a petition demanding that Pinterest pay its Black employees what they were owed.

The tarnish on the Company’s name has harmed its business in a number of ways.

       27.     In the face of numerous allegations—made public—depicting Pinterest’s toxic

work culture and environment, Defendant Silbermann finally acknowledged that “[w]hat I’ve

learned over the past few weeks is that parts of our culture are broken. Truthfully, I didn’t

understand just how much work we have to do. That’s not an excuse, that’s a failure in leadership.”

       28.     In further breach of their fiduciary duties, the Individual Defendants permitted the

Discriminatory Misconduct. Several of the Individual Defendants, as members of the Board,

wholly failed to monitor reports of misconduct relating to gender and/or race discrimination, failed

to take action against widespread sexism and racism within the Company, continuously failed to

establish or maintain adequate controls that would have prevented or corrected the misconduct,

and continued to appoint Ernst & Young LLP (“Ernst & Young”) as independent auditor despite

Ernst & Young failing to properly audit and assess the Company’s inadequate internal controls.

Moreover, certain of them approved discriminatory compensation arrangements, like Brougher’s,

as further detailed below. The Individual Defendants failed to ensure complaints were taken

seriously and were investigated by disinterested individuals at the Company. The Company’s co-




                                                  11
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 12 of 103 PageID #: 12




founder and director, Defendant Evan Sharp (“Sharp”) and others, had insight into the gender and

race discrimination that prevailed at the Company. Yet, they failed to investigate or take any

meaningful action in response. Despite knowing about Brougher’s pay complaints before and after

the IPO, the Board failed to investigate the circumstances surrounding her questionable departure.

Through their breaches, the Individual Defendants engaged in and/or permitted the Company and

certain of the Individual Defendants to engage in the Discriminatory Misconduct, subjecting the

Company to costly lawsuits, including from Brougher, Ozoma and Banks, the loss of talented

employees and severe damage to the Company’s reputation. In fact, as disclosed by the Company

in a current report filed on Form 8-K with the SEC on December 14, 2020, the Company has

agreed to pay $22.5 million to settle Brougher’s lawsuit. According to The Washington Post “[i]t

is the largest publicly announced individual settlement for gender discrimination in U.S. history,

according to Brougher’s lawyer, David Lowe.”

       29.     During the Relevant Period, the Individual Defendants also breached their fiduciary

duties by, inter alia, falsely assuring the investing public in SEC filings, on the Company’s

website, and in corporate governance documents, that Pinterest is committed to workforce

diversity, equality, and inclusion while acting in opposition to those statements.

       30.     The Individual Defendants have deceived investors by claiming to abide by certain

antidiscrimination policies. By engaging in the Discriminatory Misconduct, the Individual

Defendants have breached their duty of candor and have also violated the federal securities laws.

       31.     Not only is the Discriminatory Misconduct immoral and illegal, but it is also against

the best interests of the Company, since companies with the most ethnically or culturally diverse

boards worldwide are 43% more likely to experience higher profits, according to a 2018 McKinsey




                                                12
    Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 13 of 103 PageID #: 13




& Company report.2 Pinterest, itself, has recognized the importance of diversity at companies on

multiple occasions.

        32.    The Individual Defendants also caused the Company to violate Section 14(a) of the

Exchange Act, as the 2020 Proxy Statement (defined below) was false and misleading for failing

to disclose, inter alia, that: (1) the Company had engaged in the Discriminatory Misconduct; (2)

that Brougher had been illegally terminated for voicing concerns of discrimination; (3) the

Company does not have term limits due to a desire to keep Black and other underrepresented

individuals off of the Board; (4) the Company’s Nominating and Corporate Governance

Committee did not actually consider diversity when nominating Board candidates; (5) the

independent auditor the Company repeatedly reselected to evaluate its internal controls was neither

independent nor effective at ensuring the adequacy of the Company’s internal controls; and (6) the

Company failed to maintain adequate internal controls. The 2020 Proxy Statement also

misrepresented the Company’s executive compensation policies and practices.

        33.    In light of the breaches of fiduciary duty engaged in by the Individual Defendants,

most of whom are the Company’s current directors, their collective engagement in fraud, the

substantial likelihood of the directors’ liability in this derivative action and Defendant

Silbermann’s liability in the Securities Class Action, their being beholden to each other, their

longstanding business and personal relationships with each other, and their not being disinterested

and/or independent directors, a majority of the Board cannot consider a demand to commence

litigation against themselves on behalf of the Company with the requisite level of disinterestedness

and independence.



2
 https://www.mckinsey.com/~/media/mckinsey/business%20functions/organization/our%20insig
hts/delivering%20through%20diversity/delivering-through-diversity_full-report.ashx, p.14. Last
visited December 4, 2020.


                                                13
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 14 of 103 PageID #: 14




                                 JURISDICTION AND VENUE

        34.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act, 15 U.S.C. §

78n(a)(1)), Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9, Section 10(b) of the Exchange

Act, 15 U.S.C. § 78j(b), and Section 21D of the Exchange Act, 15 U.S.C. § 78u-4(f).

        35.     Plaintiff’s claims also raise a federal question pertaining to the claims made in the

Securities Class Action.

        36.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

        37.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

        38.     Venue is proper in this District because Pinterest is incorporated in this District. In

addition, Defendants have conducted business in this District, and Defendants’ actions have had

an effect in this District.

                                             PARTIES

        Plaintiff

        39.     Plaintiff is a current shareholder of Pinterest. Plaintiff has continuously held

Pinterest common stock at all relevant times.

        Nominal Defendant Pinterest

        40.     Pinterest is a Delaware corporation with its principal executive offices at 505

Brannan Street, San Francisco, California 94107. Pinterest ’s shares trade on the New York Stock

Exchange (“NYSE”) under the ticker symbol “PINS.”

        Defendant Silbermann




                                                  14
    Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 15 of 103 PageID #: 15




        41.    Defendant Silbermann co-founded Pinterest and has served as Pinterest’s CEO and

President since 2012 and as a Company director since 2008. He is also Chairman of the Board.

According to the Company’s Schedule 14A filed with the SEC on April 9, 2020 (the “2020 Proxy

Statement”), as of March 31, 2020, Defendant Silbermann beneficially owned 50,246,508 of the

Company’s Class B common stock, which represented 27.47% of Class B common stock and

24.77% of the total voting power as of that date.3 Given that the price per share of the Company’s

common stock at the close of trading on March 31, 2020 was $15.44, Defendant Silbermann owned

approximately $775 million worth of Pinterest stock.

        42.    For the fiscal year ended December 31, 2019, Defendant Silbermann received

$46,222,113 in compensation from the Company. This included $197,100 in salary, $45,745,013

in stock awards, and $280,000 in all other compensation. For the fiscal year ended December 31,

2018, Defendant Silbermann received $197,000 in compensation, all consisting of salary.

        43.    The Company’s website4 stated the following about Defendant Silbermann:

        Benjamin Silbermann is chairman of the board of directors, and the Co-Founder,
        President and Chief Executive Officer of Pinterest. Prior to co-founding Pinterest,
        Mr. Silbermann worked at Google from 2006 to 2008. He holds a Bachelor of Arts
        from Yale University.

        Defendant Morgenfeld

        44.    Defendant Morgenfeld has served as Pinterest ’s CFO since 2016. According to the

2020 Proxy Statement, as of March 31, 2020, Defendant Morgenfeld beneficially owned 726,345

shares of the Company’s Class A common stock and 81,518 shares of Class B common stock.




3
  The Company’s Class B common stock is convertible at any time into Class A common stock on
a share-by-share basis. Each share of Class A common stock is entitled to one vote per share, while
each share of Class B common stock is entitled to 20 votes per share.
4
    https://investor.pinterestinc.com/governance/board-of-directors/default.aspx. Last visited
December 10, 2020.


                                                15
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 16 of 103 PageID #: 16




Given that the price per share of the Company’s common stock at the close of trading on March

31, 2020 was $15.44, Defendant Morgenfeld owned over $12 million worth of Pinterest stock.

       45.     For the fiscal year ended December 31, 2019, Defendant Morgenfeld received

$360,500 in compensation from the Company, all consisting of salary. For the fiscal year ended

December 31, 2018, Defendant Morgenfeld received $22,389,196 in compensation from the

Company. This included $360,500 in salary and $22,028,696 in stock awards.

       46.     The 2020 Proxy Statement stated the following about Defendant Morgenfeld:

       Todd Morgenfeld has served as our Chief Financial Officer since November 2016.
       Prior to joining Pinterest, he served as Vice President of Finance at Twitter, a social
       networking company, from 2015 to 2016 and Treasurer and Senior Vice President
       of Corporate Development and Corporate Financial Analytics at Hewlett-Packard
       Company, a multinational information technology company, from 2013 to 2015.
       He served as an investment partner at Silver Lake, a private equity firm from 2004
       to 2013. He currently serves on the board of Urban Outfitters, Inc. Mr. Morgenfeld
       holds a Master of Business Administration from Stanford Graduate School of
       Business and a Bachelor of Science from the United States Military Academy,
       where he graduated first in his class.

       Defendant Jordan

       47.     Defendant Jeffrey Jordan (“Jordan”) has served as a Company director since 2011.

He also serves as a member of the Compensation Committee. Defendant Jordan also serves as a

managing partner at Andreessen Horowitz, a venture capitalist firm, and a significant investor for

the Company. According to the 2020 Proxy Statement, as of March 31, 2020, Defendant Jordan

beneficially owned 131,239 of the Company’s Class A common stock. Given that the price per

share of the Company’s common stock at the close of trading on March 31, 2020 was $15.44,

Defendant Jordan owned over $2 million worth of Pinterest stock.

       48.     For the fiscal year ended December 31, 2019, Defendant Jordan received $291,245

in compensation from the Company. This included $41,250 in fees earned or cash paid and

$249,995 in stock awards.



                                                 16
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 17 of 103 PageID #: 17




       49.    The 2020 Proxy Statement stated the following about Defendant Jordan:

       Jeffrey Jordan has served at Andreessen Horowitz, a venture capital firm, since
       2011 and most recently as a Managing Partner. Previously, Mr. Jordan served as
       President and Chief Executive Officer of OpenTable, Inc., an online restaurant
       reservation service company, from 2007 to 2011. He served as President of PayPal,
       Inc., an internet-based payment system company then owned by internet retail
       company eBay Inc., from 2004 to 2006, and as Senior Vice President and General
       Manager of eBay North America from 1999 to 2004. He also served as Chief
       Financial Officer of Hollywood Entertainment, a video rental company and as
       President of its subsidiary, Reel.com. Previously, Mr. Jordan served in various
       capacities at The Walt Disney Company, an entertainment company, for eight
       years, most recently as Senior Vice President and Chief Financial Officer of The
       Disney Store Worldwide. Prior to that, he worked for the Boston Consulting Group,
       Inc., a management consulting firm. Mr. Jordan currently serves on the board of
       several private companies and previously served on the board of OpenTable, Inc.
       from 2007 to 2013.

       Defendant Kilgore

       50.    Defendant Leslie J. Kilgore (“Kilgore”) served as a Company director since 2019.

She also serves as a member of the Audit Committee and Compensation Committee. According to

the 2020 Proxy Statement, as of March 31, 2020, Defendant Kilgore beneficially owned 9,671

shares of the Company’s Class A common stock and 6,837 shares of Class B common stock. Given

that the price per share of the Company’s common stock at the close of trading on March 31, 2020

was $15.44, Defendant Kilgore owned approximately $254,883 worth of Pinterest stock.

       51.    For the fiscal year ended December 31, 2019, Defendant Kilgore received $706,528

in compensation from the Company. This included $54,375 in fees earned or cash paid and

$652,153 in stock awards.

       52.    The 2020 Proxy Statement stated the following about Defendant Kilgore:

       Leslie Kilgore served as Chief Marketing Officer of Netflix, Inc., an online
       entertainment service, from 2000 to 2012. From 1999 to 2000, she served as
       Director of Marketing of Amazon.com, Inc., an internet retailer. Ms. Kilgore held
       various positions, including Brand Manager, at The Proctor & Gamble Company,
       a manufacturer and marketer of consumer products, from 1992 to 1999.
       Ms. Kilgore served on the board of LinkedIn Corporation from 2010 to 2016 where
       she served Leslie Kilgore served as Chief Marketing Officer of Netflix, Inc., an


                                              17
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 18 of 103 PageID #: 18




         online entertainment service, from 2000 to 2012. From 1999 to 2000, she served as
         Director of Marketing of Amazon.com, Inc., an internet retailer. Ms. Kilgore held
         various positions, including Brand Manager, at The Proctor & Gamble Company,
         a manufacturer and marketer of consumer products, from 1992 to 1999.
         Ms. Kilgore served on the board of LinkedIn Corporation from 2010 to 2016 where
         she served as the chair of their compensation committee.as the chair of their
         compensation committee.

         Defendant Levine

         53.    Defendant Jeremy S. Levine (“Levine”) has served as a Company director since

2011. He also serves as Chair of the Governance Committee. Defendant Levine also serves as a

partner at Bessemer Venture Partners (“Bessemer”), a venture capitalist firm, and a significant

investor for the Company. According to the 2020 Proxy Statement, as of March 31, 2020,

Defendant Levine beneficially owned 654,342 shares of the Company’s Class A common stock.

Given that the price per share of the Company’s common stock at the close of trading on March

31, 2020 was $15.44, Defendant Levine owned approximately $10 million worth of Pinterest

stock.

         54.    For the fiscal year ended December 31, 2019, Defendant Levine received $294,995

in compensation from the Company. This included $45,000 in fees earned or cash paid, and

$249,995 in stock awards.

         55.    The 2020 Proxy Statement stated the following about Defendant Levine:

         Jeremy Levine has served as a partner at Bessemer Venture Partners, a venture
         capital firm, since 2001, where his investment experience includes entrepreneurial
         startups and high growth companies including consumer internet, consumer
         software and business software and services. Prior to joining Bessemer, Mr. Levine
         was Vice President of Operations at Dash.com Inc., an internet software publisher,
         from 1999 to 2001. Prior to Dash, Mr. Levine was an Associate at AEA Investors,
         a management buyout firm, where he specialized in consumer products and light
         industries, from 1997 to 1999. Previously, Mr. Levine was with McKinsey &
         Company, a management consultant firm, as a management consultant from 1995
         to 1997. Mr. Levine previously served on the board of directors of MINDBODY
         Inc. from 2010 to 2017 and Yelp from 2005 to 2019.

         Defendant Rajaram


                                                18
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 19 of 103 PageID #: 19




       56.    Defendant Gokul Rajaram (Rajaram”) served as a Company director since 2020.

He also serves as a member of the Governance Committee. According to the 2020 Proxy

Statement, as of March 31, 2020, Defendant Rajaram beneficially owned 1,531 shares of the

Company’s Class A common stock. Given that the price per share of the Company’s common

stock at the close of trading on March 31, 2020 was $15.44, Defendant Rajaram owned

approximately $23,638 worth of Pinterest stock.

       57.    The 2020 Proxy Statement stated the following about Defendant Rajaram:

       Gokul Rajaram has served as the Caviar Lead at DoorDash, a food ordering service,
       since November 2019. Previously, from 2013 to 2019, Mr. Rajaram led several
       product development teams at Square, Inc. a financial technology company, most
       recently as the Caviar Lead. Prior to Square, Inc., Mr. Rajaram served as Product
       Director of Ads at Facebook, Inc., a social media company, from 2010 to 2013.
       Previously, Mr. Rajaram was Product Management Director for Google AdSense,
       an online advertising company. He previously served on the board of RetailmeNot,
       Inc. and currently serves on the board of Course Hero, Inc., which is a private
       company.

       Defendant Reynolds

       58.    Defendant Frederic G. Reynolds (“Reynolds”) has served as a Company director

since 2017. He also serves as Chair of the Audit Committee. According to the 2020 Proxy

Statement, as of March 31, 2020, Defendant Reynolds beneficially owned 49,671 shares of the

Company’s Class A common stock and 56,250 shares of Class B common stock. Given that the

price per share of the Company’s common stock at the close of trading on March 31, 2020 was

$15.44, Defendant Reynolds owned approximately $1.6 million worth of Pinterest stock.

       59.    For the fiscal year ended December 31, 2019, Defendant Reynolds received

$306,245 in compensation from the Company. This included $56,250 in fees earned or cash paid

and $249,995 in stock awards.

       60.    The 2020 Proxy Statement stated the following about Defendant Reynolds:

       Fredric Reynolds served as Executive Vice President and Chief Financial Officer


                                              19
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 20 of 103 PageID #: 20




       of CBS Corporation, a mass media company, from 2006 to 2009. From 2001 to
       2005, he served as President and Chief Executive Officer of Viacom Television
       Stations Group and as Executive Vice President and Chief Financial Officer of
       Viacom Inc., a mass media company, from 2000 to 2001. He also served as
       Executive Vice President and Chief Financial Officer of Westinghouse Electric
       Corporation, a predecessor of CBS Corporation. Prior to that, Mr. Reynolds held
       several positions at PepsiCo, a food and beverage corporation, for twelve years,
       including Chief Financial Officer or Financial Officer at Pizza Hut, Pepsi Cola
       International, Kentucky Fried Chicken Worldwide and Frito Lay. Mr. Reynolds
       served on the board of AOL, Inc. from 2009 to 2015 and on the board of Hess
       Corporation from 2013 to 2019.

       Defendant Sharp

       61.     Defendant Evan Sharp (“Sharp”) co-founded Pinterest and has served as a

Company director since 2019. He also serves as the Company’s Chief Design & Creative Officer.

According to the 2020 Proxy Statement, as of March 31, 2020, Defendant Sharp beneficially

owned 9,774,358 shares of the Company’s Class B common stock, which represented 5.34% of

Class B shares and 4.82% of the total voting power as of that date. Given that the price per share

of the Company’s common stock at the close of trading on March 31, 2020 was $15.44, Defendant

Sharp owned nearly $160 million worth of Pinterest stock.

       62.     For the fiscal year ended December 31, 2019, Defendant Sharp received

$46,075,013 in compensation from the Company. This included $330,000 in salary, and

$45,745,013 in stock awards.

       63.     The 2020 Proxy Statement stated the following about Defendant Sharp:

       Evan Sharp is a Co-Founder of Pinterest and serves as our Chief Design & Creative
       Officer. He has overseen the creative, product and design teams at Pinterest since
       2011. He was previously a product designer at Facebook, a social media company,
       from 2010 to 2011.

       Defendant Wilson

       64.     Defendant Michelle Wilson (“Wilson”) has served as a Company director since

2016. She also serves as a member of the Compensation Committee and Audit Committee.



                                               20
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 21 of 103 PageID #: 21




According to the 2020 Proxy Statement, as of March 31, 2020, Defendant Wilson beneficially

owned 9,671 shares of the Company’s Class A common stock and 100,000 Class B common stock.

Given that the price per share of the Company’s common stock at the close of trading on March

31, 2020 was $15.44, Defendant Wilson owned nearly $1.7 million worth of Pinterest stock.

       65.     For the fiscal year ended December 31, 2019, Defendant Wilson received $326,870

in compensation from the Company. This included $76,875 in fees earned or cash paid and

$249,995 in stock awards.

       66.     The 2020 Proxy Statement stated the following about Defendant Wilson:

       Michelle Wilson worked in various capacities, including Senior Vice President and
       General Counsel, at Amazon.com, Inc. an online retail company, for 13 years until
       2012. Previously, Ms. Wilson was a partner at Perkins Coie LLP, a law firm, and
       served as a member of the firm’s executive committee. Ms. Wilson has also served
       on the board of Stripe, Inc. since 2018.

               FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

       67.     By reason of their positions as officers, directors, and/or fiduciaries of Pinterest and

because of their ability to control the business and corporate affairs of Pinterest, the Individual

Defendants owed Pinterest and its shareholders fiduciary obligations of trust, loyalty, good faith,

and due care, and were and are required to use their utmost ability to control and manage Pinterest

in a fair, just, honest, and equitable manner. The Individual Defendants were and are required to

act in furtherance of the best interests of Pinterest and its shareholders so as to benefit all

shareholders equally.

       68.     Each director and officer of the Company owes to Pinterest and its shareholders the

fiduciary duty to exercise good faith and diligence in the administration of the Company and in

the use and preservation of its property and assets and the highest obligations of fair dealing.




                                                 21
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 22 of 103 PageID #: 22




       69.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of Pinterest, were able to and did, directly and/or indirectly, exercise

control over the wrongful acts complained of herein.

       70.     To discharge their duties, the officers and directors of Pinterest were required to

exercise reasonable and prudent supervision over the management, policies, controls, and

operations of the Company.

       71.     Each Individual Defendant, by virtue of his or her position as a director and/or

officer owed to the Company and to its shareholders the highest fiduciary duties of loyalty, good

faith, and the exercise of due care and diligence in the management and administration of the

affairs of the Company, as well as in the use and preservation of its property and assets. The

conduct of the Individual Defendants complained of herein involves a knowing and culpable

violation of their obligations as directors and officers of Pinterest, the absence of good faith on

their part, or a reckless disregard for their duties to the Company and its shareholders that the

Individual Defendants were aware or should have been aware posed a risk of serious injury to the

Company. The conduct of the Individual Defendants who were also officers and directors of the

Company has been ratified by the remaining Individual Defendants who collectively comprised

Pinterest ’s Board at all relevant times.

       72.     As senior executive officers and directors of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Securities Exchange Act of 1934 and

traded on the NYSE, the Individual Defendants had a duty to prevent and not to effect the

dissemination of inaccurate and untruthful information with respect to the Company’s financial

condition, performance, growth, operations, financial statements, business, products, management,

earnings, internal controls, and present and future business prospects, including the dissemination




                                                22
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 23 of 103 PageID #: 23




of false information regarding the Company’s business, prospects, and operations, and had a duty

to cause the Company to disclose in its regulatory filings with the SEC all those facts described in

this Complaint that it failed to disclose, so that the market price of the Company’s common stock

would be based upon truthful and accurate information.

       73.     To discharge their duties, the officers and directors of Pinterest were required to

exercise reasonable and prudent supervision over the management, policies, practices, and internal

controls of the Company. By virtue of such duties, the officers and directors of Pinterest were

required to, among other things:

               (a)     ensure that the Company was operated in a diligent, honest, and prudent

manner in accordance with the laws and regulations of Delaware and the United States, and

pursuant to Pinterest’s own Code of Business Conduct and Ethics;

               (b)     conduct the affairs of the Company in an efficient, business-like manner so

as to make it possible to provide the highest quality performance of its business, to avoid wasting

the Company’s assets, and to maximize the value of the Company’s stock;

               (c)     remain informed as to how Pinterest conducted its operations, and, upon

receipt of notice or information of imprudent or unsound conditions or practices, to make

reasonable inquiry in connection therewith, and to take steps to correct such conditions or

practices;

               (d)     establish and maintain systematic and accurate records and reports of the

business and internal affairs of Pinterest and procedures for the reporting of the business and

internal affairs to the Board and to periodically investigate, or cause independent investigation to

be made of, said reports and records;




                                                23
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 24 of 103 PageID #: 24




               (e)     maintain and implement an adequate and functioning system of internal

legal, financial, and management controls, such that Pinterest ’s operations would comply with all

applicable laws and Pinterest ’s financial statements and regulatory filings filed with the SEC and

disseminated to the public and the Company’s shareholders would be accurate;

               (f)     exercise reasonable control and supervision over the public statements

made by the Company’s officers and employees and any other reports or information that the

Company was required by law to disseminate;

               (g)     refrain from unduly benefiting themselves and other Company insiders at

the expense of the Company; and

               (h)     examine and evaluate any reports of examinations, audits, or other financial

information concerning the financial affairs of the Company and to make full and accurate

disclosure of all material facts concerning, inter alia, each of the subjects and duties set forth

above.

         74.   Each of the Individual Defendants further owed to Pinterest and the shareholders

the duty of loyalty requiring that each favor Pinterest ’s interest and that of its shareholders over

their own while conducting the affairs of the Company and refrain from using their position,

influence or knowledge of the affairs of the Company to gain personal advantage.

         75.   At all times relevant hereto, the Individual Defendants were the agents of each other

and of Pinterest and were at all times acting within the course and scope of such agency.

         76.   Because of their advisory, executive, managerial, and directorial positions with

Pinterest, each of the Individual Defendants had access to adverse, non-public information about

the Company.




                                                 24
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 25 of 103 PageID #: 25




         77.   The Individual Defendants, because of their positions of control and authority, were

able to and did, directly or indirectly, exercise control over the wrongful acts complained of herein,

as well as the contents of the various public statements issued by Pinterest.

         CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

         78.   In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

caused the Company to conceal the true facts as alleged herein. The Individual Defendants further

aided and abetted and/or assisted each other in breaching their respective duties.

         79.   The purpose and effect of the conspiracy, common enterprise, and common course

of conduct was, among other things, to: (i) facilitate and disguise the Individual Defendants’

violations of law, including breaches of fiduciary duty, unjust enrichment, waste of corporate

assets, gross mismanagement, abuse of control, and violations of the Exchange Act; (ii) conceal

adverse information concerning the Company’s operations, financial condition, legal compliance,

future business prospects and internal controls; and (iii) to artificially inflate the Company’s stock

price.

         80.   The Individual Defendants accomplished their conspiracy, common enterprise, and

common course of conduct by causing the Company purposefully or recklessly to conceal material

facts, fail to correct such misrepresentations, and violate applicable laws. In furtherance of this

plan, conspiracy, and course of conduct, the Individual Defendants collectively and individually

took the actions set forth herein. Because the actions described herein occurred under the authority

of the Board, each of the Individual Defendants who is a director of Pinterest was a direct,

necessary, and substantial participant in the conspiracy, common enterprise, and/or common

course of conduct complained of herein.


                                                 25
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 26 of 103 PageID #: 26




        81.     Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each of the Individual Defendants acted with

actual or constructive knowledge of the primary wrongdoing, either took direct part in, or

substantially assisted in the accomplishment of that wrongdoing, and was or should have been

aware of his or her overall contribution to and furtherance of the wrongdoing.

        82.     At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants and of Pinterest and was at all times acting within the

course and scope of such agency.

                THE INDIVIDUAL DEFENDANTS VIOLATE AND MISUSE
                PINTEREST’S CODE OF CONDUCT AND GOVERNANCE

        83.     The Company’s Code of Business Conduct and Ethics (the “Code of Conduct”)

provides that it “applies to Pinterest, Inc. and its subsidiaries and controlled affiliates (“Pinterest”)

and to Pinterest employees, officers, and board members (each “you”) located anywhere in the

world.” The Code of Business Conduct’s first page emphasizes Pinterest’s motto to “Act with

integrity,” stating in relevant part: ‘“Act with integrity’ has guided our business choices since

Pinterest was founded. We want to do what’s right by our Pinners, right by our partners, right by

our stockholders, and right by one another.”

        84.     The Code of Conduct asserts that “[c]omplying with the law is important, but we

go further: we also act ethically and responsibly, use good judgment, protect the company, and

treat our colleagues and members of the Pinterest community with respect. We speak up if we see

something wrong, and we ask for help when we need it.”




                                                   26
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 27 of 103 PageID #: 27




        85.     In a section titled, “Compliance with applicable law,” the Code of Conduct states

that, “[a]t Pinterest, we respect all applicable law, including local laws and regulations that apply

to our business. Comply with applicable law and follow our Pinterest policies and procedures.”

        86.     In a section titled, “Confidentiality,” the Code of Conduct states the following:

        Pinner trends, partner metrics, and Pinterest business strategies, financial
        performance data, or employee information could all be confidential information,
        for example. Keep it confidential, even after you leave Pinterest. Internally,
        exercise discretion and only share confidential information with those who need to
        know it. Use confidential information only to the extent necessary to do your job,
        and for Pinterest’s sole benefit. Handle it in accordance with our data and
        information security policies, such as our Acceptable Use Policy, and any
        confidentiality agreement that applies to that information or to you.

        87.     In a section titled, “Accurate books and records,” the Code of Conduct states the

following:

        Pinterest is legally obligated to keep records that are detailed, accurate, and fairly
        reflect our business. We also must make full, fair, accurate, timely and
        understandable disclosures to the public and to our stockholders about our
        operations, strategies, risks and performance. We maintain corporate controls that
        help us satisfy these requirements and provide reasonable assurances about the
        reliability of our financial reporting.

                                               ***
        Submit accurate and truthful certifications about matters within your area of
        responsibility when requested; and promptly report any suspected fraud or policy
        violations through our established reporting channels.

        88.     In a section titled, “Be a good coworker,” the Code of Conduct states the following,

in relevant part:

        Individual success depends on the success of our collective team. Each of us is
        responsible for creating a safe, respectful and inclusive community at work.

        Diversity and inclusion
        Pinterest strives to build products and services that inspire everyone. Having a
        diverse and inclusive workforce is critical to achieving this aspiration. By bringing
        together different talents and perspectives into a room, we will accelerate our
        progress in product development, growth, monetization and other key strategies.




                                                 27
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 28 of 103 PageID #: 28




       Pinterest values your individual backgrounds, experiences, differences, and
       capabilities, and expects you to do the same with your colleagues.

       Equal employment opportunity
       We want to have the best qualified people in every job. Pinterest is an equal
       opportunity employer and makes employment decisions on the basis of merit. We
       prohibit unlawful discrimination based on race, color, ethnicity, national origin,
       religion, sex (including pregnancy, childbirth, or related medical conditions),
       sexual orientation, gender, gender identity, gender expression, age, marital status,
       status as a protected veteran, physical or mental disability, medical condition,
       genetic information or characteristics (or those of a family member), or any other
       consideration made unlawful by applicable federal, state, or local laws.
       Discrimination based on a perception that anyone has any of those characteristics,
       or is associated with a person who has or is perceived as having any of those
       characteristics, is also prohibited. Pinterest expects you to adhere to Pinterest’s
       policies and the law in this regard.

       Harassment and discrimination
       Pinterest is committed to providing a work environment that is free of
       discrimination, harassment, mistreatment and retaliation. Comply with our
       Harassment and Discrimination Policy, and share any concerns through one of the
       channels noted below.

       Respectful communication
       We work closely with our Pinterest teammates to inspire Pinners and ourselves.
       Care with candor. Communicate openly, professionally and inclusively. Assume
       best intentions. Be sensitive to how your words and actions impact those around
       you, and respect our cultural and geographic differences. Remember that we all
       learn from each other.

       Workplace safety
       Pinterest is committed to providing a clean, safe and violence free workplace. We
       strive to protect the natural world and to comply with all applicable environmental,
       health and safety laws.

       We don’t tolerate threats, hostility, disrespectful conduct, or aggressive acts, and
       weapons are not permitted on Pinterest premises. Alert Security immediately to
       report any concerns about unsafe conditions, accidents or injuries.

       89.     The Code of Conduct further encourages employees to “speak up.” In a section

titled, “Reporting and enforcement,” and “Non-retaliation,” the Code of Conduct states the

following in relevant part:




                                               28
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 29 of 103 PageID #: 29




       Pinterest wants to support a work culture where everyone feels comfortable doing
       their best work. It is very important that you report any suspected violations of this
       Code, as well as any other suspected unethical behavior or illegal conduct. But if
       you’re uncomfortable for any reason, even if you don’t think it rises to the level of
       a policy violation, we encourage you to reach out. Pinterest takes reports very
       seriously and will promptly and thoroughly investigate all credible concerns raised.
       When asked, you’re expected to help us with our investigations as needed.

                                                      ***

       You can come forward with any questions or concerns without fear of retaliation.
       Pinterest will not tolerate retaliation against anyone for seeking advice, making a
       good-faith report of suspected misconduct, or for participating in the investigation
       of suspected misconduct.

       90.      With respect to “Compliance with this Code,” the Code of Conduct acknowledges:

       Violations can be serious. Failing to adhere to this Code could have serious
       consequences for you and for Pinterest. In addition to hurting our reputation, in
       some cases non-compliance may violate the law and could result in litigation, civil
       and/or criminal penalties, fines, and even imprisonment. In addition, your failure to
       comply with this Code can result in disciplinary action, up to and including
       termination.

       91.      The Individual Defendants could not waive the duties outlined in the Code of

Conduct, including their responsibilities to oversee Pinterest’s management, policies and practices

without the Board’s acquiescence: “any waiver for a Pinterest officer or board member must be

approved by the full Pinterest, Inc. Board of Directors and promptly disclosed in accordance with

legal requirements.”

       The Nominating and Corporate Governance Committee Charter

       92.      Pinterest’s Nominating and Corporate Governance Committee Charter provides

that the purpose of the Nominating and Corporate Governance Committee is to:

            Assist the Board of Directors (the “Board”) by identifying and evaluating
             individuals qualified to become Board members, consistent with criteria
             approved by the Board;
            Recommend for the Board’s approval the slate of nominees to be proposed by
             the Board to stockholders for election to the Board or nominees for election to
             fill interim vacancies on the Board;



                                                 29
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 30 of 103 PageID #: 30




            Develop, update as necessary and recommend to the Board corporate
             governance guidelines applicable to Pinterest and oversee related corporate
             governance matters;
            Lead the review of the performance of the Board and each of its standing
             committees;
            In conjunction with the Compensation Committee, oversee the evaluation of
             management; and
            Recommend to the Board the directors who will serve on each committee of the
             Board.

       93.      The Nominating and Corporate Governance Committee Charter further provides

that the committee’s responsibilities include:

       Director Nominees. The Committee will develop, update as necessary and
       recommend to the Board policies for considering director nominees for election to
       the Board, which policies will reflect requirements of applicable law or listing rules,
       factors related to the composition of the Board (including size and structure),
       principles of diversity, and factors including regarding integrity, judgment,
       experience, and ability to devote sufficient time to attendance at and preparation
       for Board meetings.

                                             ***
       Board Evaluations. The Committee will oversee the performance and annual self-
       evaluation process for the Board and each standing Committee, including
       conducting surveys of director observations, suggestions and preferences regarding
       how effectively the Board operates. The Committee will evaluate the participation
       of members of the Board in continuing education activities in accordance with any
       applicable listing rules. The Committee Chair will report the Committee’s
       conclusions to the Board and may make recommendations to the Chairman of the
       Board regarding changes that the Committee deems appropriate. The Committee
       will evaluate whether a director who notifies the Board of a change in job
       responsibilities continues to satisfy the Board’s membership criteria and
       recommend action to be taken, if any, with respect to the director.

                                                 ***

       Corporate Governance Guidelines. The Committee will establish and recommend
       to the Board corporate governance guidelines (“Corporate Governance
       Guidelines”) addressing, among other things, the size, composition and
       responsibilities of the Board and its Committees, including its oversight of
       management, risks and exposures associated with director and management
       succession planning, corporate governance, and overall board effectiveness. The
       Committee shall meet in executive session with key management personnel and
       representatives of outside advisors as required. At least annually, the Committee




                                                 30
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 31 of 103 PageID #: 31




       will review the Corporate Governance Guidelines and make recommendations to
       the Board with respect to changes that the Committee deems appropriate.

       Ability to Investigate; Retention of Advisors. The Committee has the power to
       investigate any matter brought to its attention, with full access to all Pinterest books,
       records, facilities and employees. The Committee has the authority to select, retain,
       oversee and terminate consultants, legal counsel or other advisors, including
       director search firms (each, a “Consultant”), to advise the Committee, at the
       expense of Pinterest, and to approve the terms of any such engagement and the fees
       of any such Consultants. In selecting a Consultant, the Committee will take into
       account factors that are required by applicable law or listing standards and such
       other factors that it considers appropriate.

       Corporate Governance Guidelines

       94.     The Company’s Corporate Guidelines outlines the roles and responsibilities of the

Board as follows:

       The Board, elected by the stockholders, is the ultimate decision-making body of the
       Company, except with respect to matters reserved to the stockholders. The primary
       function of the Board is oversight. The Board, in exercising its business
       judgment, acts as an advisor and counselor to senior management and defines
       and enforces standards of accountability, all with a view to enabling senior
       management to execute their responsibilities fully and in the best interests of the
       Company and its stockholders. Consistent with that function, the primary
       responsibilities of the Board include:
            overseeing and reviewing the Company’s strategic direction and objectives,
              taking into account (among other considerations) the Company’s risk
              profile and exposures and its relationships with key stakeholders;
            selecting, evaluating and compensating the Chief Executive Officer
              (“CEO”) and other key executives, and planning for CEO and key executive
              succession;
            overseeing the Company’s compliance with applicable legal and regulatory
              requirements and the processes that are in place to safeguard the Company’s
              assets and manage material risks;
            monitoring the Company’s accounting and financial reporting practices and
              reviewing financial and other controls; and
            evaluating the Board’s composition, performance and effectiveness in
              carrying out such responsibilities.

(Emphasis added.)

       95.     With respect to “Term Limits; Retirement,” the Corporate Governance Guidelines

states, “[t]he Board does not believe that it is advisable to establish term limits for its directors



                                                  31
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 32 of 103 PageID #: 32




because . . . term limits may deprive the Company and its stockholders of the contribution of

directors who have been able to develop valuable insights into the Company and its operations

over time.”

       96.     In a section titled, “Ethics and Code of Conduct,” the Corporate Governance

Guidelines states:

       The Board expects all directors to act ethically at all times and to adhere to the
       Company’s Code of Business Conduct & Ethics and other applicable policies. Any
       request by a director or executive officer for a waiver under the Code of Business
       Conduct & Ethics must be sent to and approved by the full Board, and any approvals
       must be disclosed to stockholders, including the reasons for such approval, in
       accordance with the procedures set forth in the Code of Business Conduct & Ethics.

       Additional Duties Outlined in the Compensation Committee and Audit Committee
       Charters

       97.     The Individual Defendants, most of whom are the Company’s current directors, had

additional duties and responsibilities based on their respective service on the Company’s

Compensation or Audit Committee.

       98.     As stated in the Compensation Committee Charter, the purpose of the

Compensation Committee is to “oversee the compensation of Pinterest’s directors and employees,

including executive officers (“Employees”) and related matters, including matters relating to the

attraction, development and retention of Employees.” The Compensation Committee’s

responsibilities included the following:

        CEO Compensation. At least annually, the Committee will determine Pinterest’s goals that
       are relevant to the compensation of the Chief Executive Officer (the “CEO”). The
       Committee will evaluate the performance of the CEO in light of those goals and determine
       the compensation of the CEO based on such evaluation.

                                                    ***

       Executive Officer Compensation. The Committee will evaluate the performance of the
       executive officers and determine the compensation of the executive officers of Pinterest
       based on such evaluations.



                                               32
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 33 of 103 PageID #: 33




       Incentive Compensation. In determining incentive compensation for the CEO and other
       executive officers, the Committee will consider, among other factors it deems appropriate
       from time to time, Pinterest’s performance during such periods as the Committee deems
       appropriate and the awards given in prior years. The Committee will make
       recommendations to the Board for the establishment and terms of incentive-compensation
       and equity-based plans and will administer such plans, including determining awards for
       directors or executive officers under any such plan. The Committee may establish policies
       and delegate authority in respect of equity-based compensation grants made to Employees
       other than executive officers, as it deems appropriate in accordance with applicable law.

                                                   ***

       Evaluation of Compensation Program. The Committee will review periodically the
       operation and structure of Pinterest’s compensation program, including its policies
       regarding perquisites, recoupment of compensation, non-executive post-service
       arrangements and other similar compensation-related matters. The Committee will take
       into account factors it deems appropriate from time to time, including Pinterest’s business
       strategy, the competitiveness of the compensation program and the potential risks to
       Pinterest and its business arising from the operation and structure of its compensation
       programs. The Committee will monitor total equity usage for compensation.

                                                   ***

       Say-on-Pay Vote. When performing its responsibilities and exercising its authorities under
       this Charter, the Committee will consider the most recent shareholder advisory vote on
       executive compensation required by Section 14A of the Exchange Act (the “Say-on-Pay
       Vote”), review and recommend to the Board the cadence of conducting Say on Pay Votes,
       and review and approve proposals regarding the Say-on-Pay Vote to be included in
       Pinterest’s proxy statement.

       99.     The Compensation Committee was also responsible for overseeing “short-term and

long-term management succession planning and assessment and development.” Like the

Nominating and Corporate Governance Committee, the Compensation Committee also had the

“power to investigate any matter brought to its attention, with full access to all Pinterest books,

records, facilities and Employees.”

       100.    Pursuant to Pinterest’s Audit Committee Charter, the Audit Committee’s

responsibilities included overseeing “Pinterest’s accounting and financial reporting processes,

including Pinterest’s disclosure controls and procedures, system of internal controls, internal audit

function and audits of Pinterest’s consolidated financial statements;” overseeing “Pinterest’s


                                                 33
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 34 of 103 PageID #: 34




relationship with its independent auditors, including appointing or changing Pinterest’s auditors

and ensuring their independence, qualification and performance;” providing “oversight regarding

significant financial matters, including Pinterest’s . . . financial risk exposure,” and overseeing

“Pinterest’s compliance with applicable legal and regulatory requirements and Pinterest’s

enterprise risk management program.”

       101.    Notably, “[t]he Audit Committee’s main responsibility is to oversee Pinterest’s

financial reporting process, including Pinterest’s disclosure controls and procedures and system of

internal controls.”

       102.    Among other duties, the Audit Committee is responsible for the following:

       Hiring and Selection of Auditors. The Audit Committee will directly appoint, retain
       and compensate Pinterest’s independent auditors. These independent auditors will
       report directly to, and be responsible to, the Audit Committee.

       Approval of Audit and Non-Audit Services. The Audit Committee is responsible for
       overseeing services provided by the independent auditors, including establishing a
       policy to decide what services will be performed and the approval requirements for
       these services.

       Auditor Independence. At least annually, the Audit Committee will review the
       qualifications, performance and independence of the auditors, taking into account
       the opinions of management and the head of the internal audit function. The Audit
       Committee shall review a written report from any independent auditors explaining
       the auditors’ internal quality-control procedures and any issues raised by the most
       recent internal quality-control review (or any peer review or inquiry or investigation
       by governmental or professional authorities), and all relationships between the
       outside auditors and Pinterest, and any other reports as required by law or the Public
       Company Accounting Oversight Board regarding the independent auditor’s
       communications with the Audit Committee concerning independence. The Audit
       Committee will discuss with the independent auditors any disclosed relationships
       or services that may impact their objectivity and independence. The Audit
       Committee will oversee the policies and procedures as required by applicable rules
       and regulations governing how Pinterest may employ or receive services from
       individuals who are or once were employed by the independent auditors. The Audit
       Committee will take, or recommend to the Board that it take, appropriate actions to
       oversee the independence of Pinterest’s outside auditors.

       Oversight of Auditors; Audit Plan. The Audit Committee will review and discuss
       with the independent auditors the overall scope and results of the annual audit and


                                                34
Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 35 of 103 PageID #: 35




    other financial reviews, including the adequacy of staffing and rotation of audit
    partners as required by SOX and SEC rules and regulations. The Audit Committee
    will be responsible for reviewing and resolving any disagreements between
    Pinterest’s management and the independent auditors regarding financial controls
    or financial reporting.

    Internal Controls; Oversight. The Audit Committee will discuss with management
    and the independent auditors, and provide oversight over, the design,
    implementation, adequacy and effectiveness of Pinterest’s internal controls and
    material changes in such controls. The Audit Committee will review any significant
    deficiencies in the design or operation of internal control over financial reporting
    or material weaknesses therein and any fraud involving management or other
    employees who have a significant role in Pinterest’s internal control over financial
    reporting, and any required disclosures regarding Pinterest’s internal controls.

    Risk Assessment. The Audit Committee has responsibility for oversight of risks and
    exposures associated with financial matters, particularly financial reporting, tax,
    accounting, disclosure, internal control over financial reporting, investment
    guidelines and credit and liquidity matters, programs and policies relating to legal
    and regulatory compliance and strategy, and operational infrastructure, particularly
    reliability, business continuity, capacity, information security, data protection and
    privacy. The Audit Committee shall provide regular reports to the full Board. The
    Audit Committee will review and assess Pinterest’s processes to manage and
    control risk, except for risks retained by the Board or its other committees.

                                           ***

    Quarterly and Annual Financial Statements. The Audit Committee will review and
    discuss the annual audited financial statements and the quarterly financial
    statements with management and the independent auditors. At any time Pinterest is
    subject to the requirements of the Exchange Act, the Audit Committee will review
    and discuss with management and the independent auditors the financial
    information and related disclosures under “Management's Discussion and Analysis
    of Financial Condition and Results of Operations” and be responsible for making a
    recommendation to the Board as to whether Pinterest’s annual audited financial
    statements should be included in Pinterest’s Annual Report on Form 10-K.

    Proxy Report. The Audit Committee will oversee the preparation of any report
    required to be prepared by it for inclusion in any proxy statement of Pinterest under
    applicable rules and regulations.

    Earnings Announcements. The Audit Committee will review and discuss with
    management and the independent auditors any earnings press releases, earnings 3
    guidance provided to analysts and rating agencies, and other public announcements
    regarding Pinterest’s results of operations.




                                             35
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 36 of 103 PageID #: 36




       103.    The Audit Committee was also empowered to investigate matters brought to its

attention and had full access to Pinterest’s books, records, facilities and employees in relation.

       104.    Significantly, in a section titled, “Legal, Regulatory and Compliance,” the Audit

Committee Charter sets forth that:

       The Audit Committee will be responsible for overseeing legal and regulatory
       matters that have a material impact on Pinterest’s financial statements and
       reviewing and approving the adequacy and effectiveness of Pinterest’s
       compliance policies and procedures, including the Code of Conduct & Ethics.
       The Audit Committee shall have access to management, the General Counsel,
       internal and independent auditors in connection with such review. The General
       Counsel has express authority to communicate at any time with the Chair of the
       Audit Committee about compliance matters.

       105.    The Individual Defendants, as officers and directors of the Company, breached their

fiduciary duties to Pinterest by, inter alia, utterly failing to uphold their duties under the

Company’s Code of Conduct, policies, and corporate governance. Instead, the Individual

Defendants utilized the Company’s charters to facilitate the Individual Defendants’ misconduct

and ensure the “boy’s club” of White associates surrounding Silbermann stayed safely in place.

The Individual Defendants who sat on the Board, in particular, allowed Defendants Silbermann,

Morgenfeld and the Company’s legal counsel to purportedly “investigate” complaints lodged

against them and chose to turn the other cheek and remain complacent.

       106.    By March 2019, at least, it was no secret that something was amiss with the

Company’s disparate treatment of women employees, including executives like Brougher. Faced

with glaring red flags that the Company’s public image of diversity and equality was a mere facade,

the Individual Defendants were either direct perpetrators of the misconduct or chose to stay silent

and take no action, thereby facilitating its continuation. In the summer of 2020, the floodgates

would open, and more claims of discrimination and retaliation would emerge, further supporting




                                                 36
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 37 of 103 PageID #: 37




the Individual Defendants’ knowledge and awareness of the Discriminatory Misconduct, long

before its public exposure.

       107.    In blatant violation of the Code of Conduct, the Board committee charters of the

Nominating and Corporate Governance Committee, Compensation Committee, and Audit

Committee, and Pinterest’s Corporate Governance Guidelines, the Individual Defendants engaged

in or permitted the Discriminatory Misconduct. The Discriminatory Misconduct was not only a

clear breach of the Company’s policies but was also illegal under state and federal laws.

       108.    Employment discrimination and sexual harassment violate federal law and state

laws in Delaware, among other states in which Pinterest operates. See Del. Code Ann. Tit. 19, §

711A (West 2019). Title VII of the Civil Rights Act of 1964 (“Title VII”), is a federal statute that

was enacted to protect individuals from being discriminated against and applies to employers with

15 or more employees, like Pinterest. Under Title VII, it is illegal to discriminate on the basis of

race, sex, color, religion, and national origin and to retaliate against an individual who brings a

complaint or takes other action in connection with a discrimination lawsuit or investigation.

       109.    The Individual Defendants conducted little, if any, oversight of the Company’s

engagement in the Discriminatory Misconduct, or the Individual Defendants’ schemes to issue

materially false and misleading statements to the public and to facilitate and disguise the Individual

Defendants’ violations of law, including possibly Title VII and state laws prohibiting

discrimination and/or retaliation, breaches of fiduciary duty, gross mismanagement, abuse of

control, waste of corporate assets, unjust enrichment, violations of the Exchange Act, and aiding

and abetting thereof. Moreover, one of the Individual Defendants violated the Code of Conduct

by engaging in insider trading. Also in violation of the Code of Conduct, the Individual Defendants

failed to maintain the accuracy of Company records and reports, comply with laws and regulations,




                                                 37
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 38 of 103 PageID #: 38




conduct business in an honest and ethical manner, and properly report violations of the Code of

Conduct.

                    THE INDIVIDUAL DEFENDANTS’ MISCONDUCT

       Background

       110.    Pinterest is a virtual social media platform that was founded in 2010 by Defendants

Silbermann, Sharp, and Paul Sciarra (“Sciarra”). The idea for the Company arose in 2008, when

Defendant Silbermann and Sciarra co-founded a mobile shopping startup after attending Yale

University together. They dubbed their company, “Cold Brew Labs.” Their main product was the

“Tote” mobile application made for the iPhone, which allowed users to browse 30 stores, save

their favorite items, and receive notifications about any special sales. However, the application did

not garner much success. One of the ways customers utilized the application was to save images

of their favorite products and send those images to themselves. The collection feature and use of

the application sparked the idea for Pinterest.

       111.    By 2011, the Company was already worth $200 million, as it had significant

financial backing from Bessemer and Andreessen Horowitz, venture capital firms associated with

Pinterest’s current directors, Defendants Levine and Jordan, respectively. Andreessen Horowitz

alone invested $27 million in the Company. Due to these early investments, the new tech company

grew at an impressive speed and swiftly became the third-largest social network in the United

States. Pinterest was one of Defendant Jordan’s first investments as a venture capitalist and was

his first IPO. Defendant Levine, likewise, was intimately entwined with the Company from an

early stage, and his firm led the Company’s $10 million Series A investment round in 2011. The

business relationships between the Company, Bessemer and Anderson Horowitz are not limited to

Board membership and early investments. There has also been flexible movement between the

three. In 2012, Sciarra began transitioning out of the Company and moved to Andreessen Horowitz


                                                  38
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 39 of 103 PageID #: 39




to serve as an entrepreneur-in-residence. After leading the Series A round with Defendant Levine,

a former member of Bessemer named Sarah Tavel joined Pinterest a year later as a business

developer the next year in 2012.

       112.    Pinterest is utilized by millions of people via its website or application across the

globe to discover content, share images, inspire, and be inspired by others. The Company describes

itself as a “media-rich utility” that is distinct from other consumer internet companies that are

focused on either search tools or media. Utilizers of the service are referred to as “Pinners.” Pinners

can navigate visual recommendations or “Pins,” organize ideas, and save their pins to collections

that serve as graphic inspiration for various undertakings—including personal projects, travel,

wedding preparation, fitness, home décor, meal planning, and more. Pinterest heavily relies on its

online advertising to generate revenues. To be successful and profitable as a business, Pinterest

relies on “attract[ing], retain[ing] and engag[ing]” its user base. Indeed, Pinterest derives most of

its revenues from advertising. As such, Pinterest’s growth opportunities are contingent on

increasing the number of monthly active users who utilize the platform and respond to

advertisements marketed on Pinterest by businesses that purchase those ads. The advertisements

are targeted to Pinterest users based on their search history, demographics, interests, and other data

collected by Pinterest.

       113.    In March 2019, the Company initiated its IPO. Pinterest’s shares began publicly

trading in April 2019. Although the Company’s shares were publicly traded, the Individual

Defendants enacted a dual stock arrangement whereby the Company’s holders of Class B common

stock were entitled to 20 times the voting power as Class A common stockholders. Pinterest’s IPO

filings noted that holders of Class B common stock would hold 92% of the total voting power at

the Company and would thus “have the ability to control the outcome of matters submitted to




                                                  39
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 40 of 103 PageID #: 40




stockholders for approval, including the election of our directors and the approval of any change

in control transaction.” The largest stockholders at the time of the IPO were Bessemer and

Andreesen Horowitz. Defendants Silbermann and Sharp as well as Sciarra also held significant

share holdings of Class B common stock. The Company’s 2020 Proxy Statement continues to

recognize the significant influence and control the Individual Defendants, and Sciarra, have over

the Company:

       The dual class structure of our common stock has the effect of concentrating
       voting control with those stockholders who held our capital stock prior to the
       completion of our initial public offering ("IPO"), including our co-founders,
       executive officers, employees and directors, their affiliates, and all of our other
       pre-IPO stockholders (including those unaffiliated with any of our co-founders,
       executive officers, employees or directors). This will limit or preclude your ability
       to influence corporate matters.

                                              ***

       As a result, for the foreseeable future, holders of our Class B common stock could
       have significant influence over the management and affairs of our company and
       over the outcome of all matters submitted to our stockholders for approval,
       including the election of directors and significant corporate transactions, such as a
       merger, consolidation or sale of substantially all of our assets, even if their stock
       holdings were to represent in the aggregate less than 50% of the outstanding shares
       of our capital stock. In addition, this may prevent or discourage unsolicited
       acquisition proposals or offers for our capital stock that you may feel are in your
       best interest as one of our stockholders. These holders of our Class B common
       stock may have interests that differ from yours and may vote in a way with which
       you disagree and which may be adverse to your interests. This control may
       adversely affect the trading price of our Class A common stock. Despite no longer
       being employed by us, Paul Sciarra, one of our co-founders, remains able to
       exercise significant voting power. If we terminate our other co-founders’
       employment, they would also continue to have the ability to exercise significant
       voting power to the extent they were to retain their Class B common stock while
       our other existing holders disposed of their Class B common stock.

(Emphasis added.)

       114.    Shortly after taking the Company public, the Individual Defendants began heavily

touting Pinterest’s growth prospects and opportunities to make the platform more profitable to

entice investors. In particular, the Individual Defendants focused on the purported room to expand


                                                40
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 41 of 103 PageID #: 41




the domestic market (and international markets) and highlighted “strong trends in U.S. [ARPU].”

However, the Individual Defendants were well aware that Pinterest was close to maximizing

capacity in its domestic market base, making future growth in that market unlikely. Due to the

Individual Defendants’ statements to the contrary, investors were left in the dark about this

significant trend and its inevitable consequences.

       115.    The Company tracks the profits made on its platform by considering the Average

Revenue per User (“ARPU”). This figure is calculated by dividing the average number of monthly

active users (“MAUs”) in a particular place by the total revenue in that region. Generally, the

Company generates significantly more revenue from its U.S. users compared to its international

users. For the year ended December 31, 2018, Pinterest reported ARPU in U.S. to be $9.04 per

user, compared to ARPU internationally of $0.25 per user. The Company’s ability to grow its

MAUs domestically is thus vitally important to its financial success and growth prospects. Thus,

this metric is also critical for investors and analysts of the Company.

       116.    The Individual Defendants, as officers, directors, and controllers of the Company,

would have been—or should have been aware of the market trends negatively impacting the

Company—namely, that the domestic market in the U.S. was nearly saturated and there was little

room for growth. Yet, they neglected to disclose material information to the investing public

during the Relevant Period, rendering their statements false and misleading when made.

       The Individual Defendants’ Duty to Disclose Downward U.S. User Market Trend

       117.    SEC Regulation S-K imposes certain affirmative disclosure requirements on public

companies, such as Pinterest, with respect to their finances and operations. Specifically, Item

303(a)(3) of Regulation S-K required Pinterest to:

       Describe any unusual or infrequent events or transactions or any significant
       economic changes that materially affected the amount of reported income from



                                                 41
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 42 of 103 PageID #: 42




       continuing operations and, in each case, indicate the extent to which income was
       so affected. In addition, describe any other significant components of revenues or
       expenses that, in the registrant’s judgment, should be described in order to
       understand the registrant’s results of operations.

       Describe any known trends or uncertainties that have had or that the registrant
       reasonably expects will have a material favorable or unfavorable impact on net
       sales or revenues or income from continuing operations. If the registrant knows of
       events that will cause a material change in the relationship between costs and
       revenues (such as known future increases in costs of labor or materials or price
       increases or inventory adjustments), the change in the relationship shall be
       disclosed.
       118.    As such, the Individual Defendants had a duty pursuant to Regulation S-K to

disclose the fact that the Company’s domestic market was nearly saturated, and Pinterest would

have little opportunity for expanded growth in the United States as a result, as these facts

constituted (i) unusual transactions or significant economic changes materially affecting the

Company’s reporting income, (ii) known trends or uncertainties that have had or should be

reasonably expected to have a material impact on the Company’s revenue or income, and (iii)

significant factors that would make investing in Pinterest speculative or risky.

       119.    Pursuant to Item 303(a)(3) of Regulation S-K, all Form 10-Qs and 10-Ks filed with

the SEC were required to include a “Management’s Discussion and Analysis of Financial

Condition and Results of Operations” section describing, inter alia, (i) “any unusual or infrequent

events or transactions or any significant economic changes that materially affected the amount of

income from continuing operations”; (ii) “any known trends or uncertainties that have had or that

the registrant reasonably expects will have a material favorable or unfavorable impact on net sales

or revenues”; and (iii) “(A) matters that would have an impact on future operations and have not

had an impact in the past, and (B) matters that have had an impact on reported operations and are

not expected to have an impact upon future operations.”

       120.    Therefore, the Individual Defendants had a duty to cause the Company to disclose



                                                42
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 43 of 103 PageID #: 43




all material facts related to Pinterest’s stalling domestic user base and the attendant risks to the

Company’s prospects. The negative market trend would foreseeably—and did impact the

Company’s financial performance and prospects.

       False and Misleading Statements Regarding Domestic User Growth and Prospects

       May 16, 2019 Press Release, Letter to Shareholders, and Earnings Call

       121.    On May 16, 2019, Pinterest issued a press release disclosing its first quarter results

for the fiscal quarter ended March 31, 2019. The press release quoted Defendant Morgenfeld, who

highlighted Pinterest’s revenue growth, emphasizing the Company’s revenue obtained from its

domestic user base and stating, in relevant part, “We were particularly encouraged by the strength

we saw in U.S. revenue and international user growth.”

       122.    The same day, the Company issued a letter to shareholders regarding Pinterest’s

financial performance for the quarter and the Company’s outlook for anticipated revenue. The

letter assured investors that Pinterest expected to “maintain strong momentum in our business as

we achieve larger scale. We expect revenue to grow 40%-43% compared to full-year 2018, driven

by improving ARPU, particularly in the U.S. We expect to grow users in both the U.S. and

International.” (Emphasis added.)

       123.    On May 16, 2019, the Company also hosted an earnings call with investors to talk

about Pinterest’s quarterly performance. During the call, Defendant Morgenfeld reassured

investors of continued expected growth and “comfortable room” in Pinterest’s U.S. market, stating

in relevant part, “[We] see comfortable room in all of our markets, in particular in international

markets but also in the US, to continue to drive advertising content higher.” In response to an

inquiry regarding the amount of advertisers the Company had during the quarter, Defendant

Morgenfeld maintained that the amount of advertisers was also growing and the Company

expected that to continue.


                                                43
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 44 of 103 PageID #: 44




       May 17, 2019 Form 10-Q

       124.    On May 17, 2019, the Company filed its quarterly report on Form 10-Q with the

SEC for the fiscal quarter ended March 31, 2019 (the “1Q19 10-Q”). The 1Q19 10-Q was signed

by Defendant Morgenfeld and non-party Tse Li Yang (“Yang”) and contained certifications

pursuant to Rule 13a-14(a) and 15d-14(a) under the Exchange Act and the Sarbanes-Oxley Act of

2002 (“SOX”) signed by Defendants Silbermann and Morgenfeld attesting to the accuracy of the

1Q19 10-Q.

       125.    The 1Q19 10-Q stated that Pinterest had reached 291 million MAUs, which was a

22% in growth year-over-year. The 1Q19 10-Q further touted growth in domestic revenue, a key

metric of the Company’s financial health and operations, stating in relevant part:

       Revenue for the three months ended March 31, 2019 increased by $70.6
       million compared to the three months ended March 31, 2018. Revenue based on the
       geographic location of our users increased by 51% in the United States to $187.0
       million and by 107% internationally to $14.9 million. U.S. revenue growth was
       driven by a 7% increase in average U.S. MAUs and a 41% increase in U.S. ARPU.
       International revenue growth was driven by a 30% increase in average international
       MAUs and a 59% increase in international ARPU. ARPU growth in the U.S. and
       internationally was driven by higher monetization of both of those user bases
       largely due to an increase in the number of advertisements delivered as a result
       of an increase in the overall number of advertisers on our platform and increased
       demand from existing advertisers.

(Emphasis added.)

       126.    The 1Q19 10-Q also stated that Pinterest’s revenues from its domestic market in

the United States, “is higher primarily due to our decision to focus our earliest monetization efforts

there and also due to the relative size and maturity of the U.S. digital advertising market.”

       August 1, 2019 Press Release, Letter to Shareholders, and Earnings Call

       127.    On August 1, 2019, the Company issued a press release to discuss the Company’s

second quarter results for the fiscal quarter ended June 30, 2019. The press release quoted




                                                 44
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 45 of 103 PageID #: 45




Defendant Silbermann, who touted Pinterest’s growth and diversification of its advertisers. The

press release also quoted Defendant Morgenfeld, who also hyped up Pinterest’s growth in its

advertiser base, stating in relevant part that, “[t]he momentum we have seen over the past several

quarters continued as more advertisers recognize the power of our platform to reach consumers.”

The press release also indicated that investors stated that Pinterest “remain[s] encouraged by trends

in U.S. ARPU and by user growth in the international markets.”

        128.   The same day, the Company issued a letter to shareholders again highlighting the

growth in Pinterest’s MAUs and the “strong trends in U.S. average revenue per user (ARPU) and

user growth in international markets.” The letter further emphasized momentum in revenue from

Pinterest’s U.S. market, stating that ARPU had increased “41% year-over-year.” The letter also

provided encouraging (but unrealistic) guidance for 2019, stating in relevant part: “[w]e expect

revenue to grow 45-48% in 2019 compared to full-year 2018, driven by improving ARPU,

particularly in the U.S. We expect to grow users in both the U.S. and international. Consistent with

trends in recent years, we expect to grow International users at a faster pace relative to the U.S.”

        129.   Pinterest also hosted a conference call on August 1, 2019, with investors to discuss

its quarterly performance. Once again, the Individual Defendants overstated Pinterest’s prospects.

Defendant Silbermann boasted the Company’s growth rate of 62% year-over-year and that the

Company now had “more than 300 million people now using Pinterest every month.” Defendant

Morgenfeld reiterated Defendant Silbermann’s overly positive expectations, stating in relevant

part:

        [W]e continue to accelerate the growth in the number of advertisers on the platform.
        We talked last quarter about having done that and we accelerated yet again in the
        number of advertisers this quarter as well.

                                                ***




                                                 45
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 46 of 103 PageID #: 46




       Longer term, we would expect price to continue to improve because advertisers tell
       us that they’re getting a great return from their investment on Pinterest. So today
       the exercise is trying to get as many advertisers on the platform. So that they all see
       the value and help us build a lot more robust auction.

       August 2, 2019 Form 10-Q

       130.    On August 2, 2019, the Company filed its quarterly report on Form 10-Q with the

SEC for the fiscal quarter ended June 30, 2019 (the “2Q19 10-Q”). The 2Q19 10-Q was signed by

Defendants Morgenfeld and non-party Yang and contained SOX certifications signed by

Defendants Silbermann and Morgenfeld attesting to the accuracy of the 2Q19 10-Q.

       131.    The 2Q19 10-Q repeated attaining U.S. ARPU of $2.80, representing growth of

41% when compared with the prior year’s second quarter performance. With respect to the

Company’s revenues obtained internationally and domestically, the 2Q19 10-Q reported:

       For the three and six months ended June 30, 2019, U.S. revenue growth was driven
       by 41% and 39% respective increases in U.S. ARPU supported by a 13% increase
       in U.S. MAUs, and international revenue growth was driven
       by 123% and 89% respective increases in international ARPU supported by
       a 38% increase in international MAUs. ARPU growth in the U.S. and
       internationally was driven by higher monetization of both of those user bases
       largely due to an increase in advertising demand from new and existing
       advertisers on our platform. This resulted in an increase in the number of
       advertisements served as well as an increase in the price of advertisements, but the
       impact of the latter was not significant.

(Emphasis added.)

       132.    The statements referenced above in ¶¶121–131 were materially false and

misleading because they failed to disclose, inter alia, that: (1) Pinterest’s domestic market in the

United States was nearly saturated; (2) the Company’s potential to capitalize on the average

revenue for each domestic-based user was thereby substantially diminished; (3) consequently,

Pinterest faced a heightened risk for losing revenues from advertising and; (4) the Company failed

to maintain internal controls. As a result of the foregoing, the Company’s public statements were

materially false and misleading. The purported risk factors supposedly disclosed by the Company


                                                 46
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 47 of 103 PageID #: 47




were inadequate as they were boilerplate and generalized at a time when the Individual Defendants

were aware of concrete and ongoing issues with their primary products.

                The Truth About Pinterest’s Domestic User Growth Emerges

       133.    Finally, on October 31, 2019, the Company issued a press release announcing its

financial results for the third quarter ended September 30, 2019. The Company also issued a letter

to its shareholders the same day, attached to a current report filed with the SEC on Form 8-K. The

press release and letter provided highlights of the Company’s third quarter financial performance,

including its quarterly revenue growth. In stark contrast to the Individual Defendants’ repeated

assurances and overly positive projections, the press release and letter to shareholders revealed

disheartening results. Specifically, both disclosures reported 87 million MAUs in the U.S., a

meager 8% growth in U.S. MAUs year-over-year. Notably, the 87 million figure was lower than

the previous quarter and also lower compared to a 2-year basis.

       134.    The Company severely missed analyst revenue targets for the Company on its most

important performance metric, revenues secured through U.S.-based advertising. The Company

also reported total quarterly revenue of $279.7 million. This amount also missed Wall Street’s

consensus projections of $282 million. The Company’s revenue from U.S. advertising was

reported to be $251 million, also missing the mark compared to projected revenue of $265 million.

The Company also increased its guidance for the full year of 2019, indicating more disappointing

performance was still to come.

       135.    On this news, the price of the Company’s stock fell approximately 17%, or $4.28,

tumbling from $25.14 per share at the close of trading on October 31, 2019 to $20.86 per share at

the close of trading on November 1, 2019.




                                               47
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 48 of 103 PageID #: 48




        136.    The Company’s unexpected financial performance shocked the investing public,

who had been primed for months to expect much better results. On November 1, 2019, the

Company hosted an earnings call to discuss the quarterly results. During the call, the Individual

Defendants tried to do damage control by deflecting from the negative results and focusing on

Pinterest’s overall growth in MAUs. In response to analyst Mark Mahaney of RBC, who

questioned the “notable deceleration” in the Company’s ARPUs in the U.S. as well as its growth

prospects, Defendant Morgenfeld dodged the question and emphasized the Company’s 47%

growth rate overall. Defendant Morgenfeld further commented on Pinterest’s potential growth,

stating that:

        And so as we think about growth going forward, it’s really going to stem, especially
        in the US, around two new product areas that have been – we’ve been focused on
        now and talked about for some time, but will scale going forward. They will drive
        advertiser diversification, and those two areas are shopping and SMB.

        137.    Defendant Morgenfeld again deflected from Justin Post of Bank America’s

prompting to give insight into Pinterest’s full year guidance for 2019, which seemed to indicate

further downward trends in the coming quarter, stating in relevant part:

        I go back to the fundamental principle here is that we’re investing in a bunch of
        new things around advertiser diversification that I think will bear fruit over the
        coming several quarters and years. Those are principally around international
        coverage and around our mid-market and SMB presence, which I’m delighted with
        the progress we’re making, but it’s just going to be a journey.

         138. Despite the Individual Defendants’ efforts to avert attention from Pinterest’s

 disappointing financial results, analysts promptly lowered their price targets for the Company and

 reported on the unfortunate news in time for Halloween. The Motley Fool reported “Pinterest’s

 Q3 Earnings Report Spooks the Market; Stock Plunges 20%” and stated, “Pinterest [] reported

 third-quarter 2019 results after the closing bell on Thursday that the market decisively considered

 a Halloween trick, rather than a treat.” Pivotal Research Group lowered their price target of



                                                48
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 49 of 103 PageID #: 49




Pinterest by more than 25% (from $32 to $23.5) after issuing a report stating that the “deceleration

in the US advertising was far more than we had hoped for,” noting that, “we got this one DEAD

wrong.” Likewise, a report by Deutsche Bank titled, “No candy at this house tonight,” labeled the

growth in Pinterest’s U.S. users “uninspiring” and stated that the Company “clearly needs more

feet on the street to move the needle on revenue and here the company is moving more slowly.”

Deutsche Bank also lowered its price target for Pinterest by over 15% (from $39 to $32).

       The Discriminatory Misconduct

       139.    In addition to the aforementioned misconduct, the Individual Defendants engaged

in and/or permitted the Discriminatory Misconduct. The Individual Defendants allowed multiple

violations of state and federal law and Pinterest’s corporate governance policies to occur that

injured the company. These violations included, but were not limited to, engaging in and allowing

the Discriminatory Misconduct, which included both gender and race-based discrimination against

female and Black employees, bias, and retaliation, and widespread violations of the Company’s

Code of Conduct and governance committee charters and guidelines.

       140.    Before the Company went public, two-thirds of Pinterest’s 250 million users at the

time were female, mostly mothers who were able to purchase many of the household products and

services advertised on the platform. Today, women continue to make up a significant majority of

Pinterest’s active user base. Pinterest is well aware of its target market and describes the Company

as a “productivity tool for planning your dreams.” The Company’s annual report filed with the

SEC on Form 10-K on February 7, 2020 outlined, in relevant part:

       Valuable Audience. Pinterest reaches 335 million monthly active users, two-thirds
       of whom are female. As of December 2019, our total audience includes 47% of
       internet users in the United States, according to data from Comscore based on total
       unique visitors to our service. This includes eight out of 10 moms, who are often
       the primary decision-makers when it comes to buying products and services for
       their household, as well as more than half of all U.S. millennials ages 18-34.



                                                49
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 50 of 103 PageID #: 50




       141.    As detailed above, Pinterest tracks its profitability through the ARPU. These figures

also attract advertisers to partner with Pinterest for their products and services. To attract and

maintain its users (the primary business goal for growth and success) the Company must know its

users’ preferences and reflect those preferences accordingly.

       142.    Early on, the Company established itself as distinct from other tech companies, with

the first rule on its etiquette page being, “Be nice.” This image was unlike other fast-growing

aggressive social media companies in Silicon Valley. According to the Company’s website,

Pinterest purports to be, “creating a company that includes all people, and building a product that

reflects our diverse population of 415+ million Pinners.” In its “Careers” tab on its website,

Pinterest markets its commitment to inclusion and diversity, claiming that, “[w]e’re looking for all

kinds of people. To build an app that’s used and loved by people all around the world, we need a

team with all kinds of different perspectives, experiences and backgrounds.”

       143.      In 2015, Pinterest announced efforts to increase diversity within the Company.

The Individual Defendant maintained these sentiments as they took the Company public in 2019.

In a “Founder’s Journey” feature on Defendant Sharp on Bessemer’s website, Defendant Sharp

stated that “[d]iverse perspectives – from both people on our teams and people on our teams and

people using on products – are invaluable . . . It’s hard to solve for the real problem if you can’t

relate to someone’s real experience.” Defendant Sharp also maintained that a diverse workforce

“produce[s] the best outcomes for our users.” In early 2020, the Company’s Chief Human

Resources Officer reported that, “research shows that diverse teams make us more creative,

diligent and hard working. When we are building products, a team of people with different

backgrounds enables us to think through products, policies, and safety from all angles . . . Inclusion

and diversity is not only a value; it’s foundational to making the best decisions and building the




                                                 50
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 51 of 103 PageID #: 51




strongest teams over time.” However, the Defendants’ representations were merely lip-service, as

former Company employees would expose in the summer of 2020.

       144.    Before Pinterest’s double standards were fully unmasked, the threads holding the

Company’s superficial image of a nice inclusive work culture together began to unravel. In January

2020, USA Today reported that Ben Horowitz, the co-founder of one of Pinterest’s largest

stockholders, Andreessen Horowitz (which also employs Defendant Jordan), made inappropriate

comparisons at a Company fireside chat between corporate culture and prison shanking for

employees to draw lessons from. The article reported one Company employee stating, “I’m

extraordinarily uncomfortable with using slavery and prison culture as ‘good examples’ for

drawing the lessons we need to draw, [. . . ] To use a man’s need to survive in prison and turning

it into a joke for how that’s like new hire orientation. Just…”

       145.    According to recent figures released by Pinterest, only 4% of its employees are

Black. Only 1%-2% of Pinterest’s leadership is Black or Hispanic/Latinix, while 64% of its

leadership is White. Although the Company’s employees are 47% female, within Pinterest’s

leadership rank, that percent is a mere 25%:




                                                51
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 52 of 103 PageID #: 52




       The Individual Defendants Facilitate a Toxic Culture that Allowed for Race and Gender-
       Based Pay Disparity and Discrimination

       146.    Beginning on June 15, 2020 and continuing thereafter, former Pinterest employees

began publicly disclosing the hypocrisy at the Company. Ozoma was a graduate of Yale and had

previously worked at both Google and Facebook. When Ozoma was recruited to join Pinterest, she

was told that she would be heading the Company’s policy group in the United States, developing

strategic relationships with agencies and organizations, including the Center for Disease Control

and National Suicide Prevention Lifeline. Whereas other social media companies had large

established policy teams, the opportunity at Pinterest provided Ozoma the chance to build a policy

team from the beginning. When she joined, only one other person served on the team, Charlie Hale

(“Hale”). Ozoma promptly implemented numerous policy initiatives upon joining Pinterest as its

Public Policy and Social Impact Manager and played a vital role in the Company’s efforts to quell

the dissemination of health misinformation. Although she brought the Company much success,

she soon learned that her compensation was not as she anticipated and she was actually paid

significantly less than Hale, her White male counterpart. This was in spite of the fact that (1) she



                                                52
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 53 of 103 PageID #: 53




and Hale split their work equally; and (2) she had more relevant experience than Hale. A few

months after she started at the Company, she learned of Pinterest’s Public Policy level chart—a

leveling criteria utilized by the Company to determine compensation arrangements. Although

Ozoma had extensively negotiated her salary before signing on with the Company, in September

2018, she learned that she had been hired at a level four—while Hale had been hired at a level

eight (the highest level). According to an investigation conducted by Business Insider, Hale was

one of the members of Silbermann’s inner circle.

       147.    Ozoma quickly made her concerns known and Hale assured her that her pay would

be addressed at the end of the year during the performance cycle. The end of the year came and

went, and no meaningful action was taken. Ozoma did not give up hope and continued to work

diligently for the Company. She collaborated with the Company’s Trust and Safety team to

establish content moderation policies to protect users from negative experiences on the platform.

She also developed a policy to prevent misinformation and disinformation, which the Company

was still using when she left in May 2020. The Company enacted its anti-vaccination prohibition

policy in February 2019. The policy was widely praised in the media and allowed the Company

to have a more successful IPO, with a $19 per share price and a $10 billion valuation.

       148.    Still, after the IPO, Ozoma still struggled to receive fair pair for her position and

work. In May 2019, she hired a lawyer, who argued that she should have been hired at a level six,

at least. The Company attributed her pay level to her years of experience—a factor that was not

part of Pinterest’s leveling chart. During the same time period, the Company held a women’s group

event internally, where Company supervisors, including Hale, were advising female employees on

how to negotiate for their compensation. During the event, Hale stated that employees should

“adjust [their] expectations,” and “only ask for what you deserve.” As he made these comments,




                                                53
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 54 of 103 PageID #: 54




he was staring directly at Ozoma—who had been trying for several months to have her

compensation adjusted. Ozoma understood Hale’s message as a public attack on her for requesting

a salary increase. The message was loud and clear, she was asking for more than she deserved.

       149.    In her Twitter post, Ozoma revealed that she had complained internally about unfair

pay discrimination as early as January 2019. Ozoma also raised concerns about her manager, who

she claims harassed her through “racism, gaslighting and disrespect.” She also called the Company

out for failing to respond to her complaints of online harassment and cyberbullying, among other

security and privacy concerns, that she raised after one of her colleagues leaked her personal

information to an extremist website, Project Veritas. Because the Individual Defendants failed to

act to protect her security and information, Ozoma was forced to hire a social media intelligence

agency, Storyful, to protect her and monitor the situation.

       150.    Moreover, while Pinterest was praised for taking action to stop the promotion of

slave plantations for wedding venues—an initiative spearheaded by Ozoma—internally, she was

criticized for suggesting a ban as opposed to other options to address the issue.

       151.    Banks joined the Company’s public policy team in the midst of Ozoma’s internal

battle for fair treatment and pay in May 2019. Banks, like Ozoma, had an impressive background.

She was educated at Oxford University and worked at Google before coming to Pinterest to head

the Company’s office in Washington, D.C.

       152.    Banks was hired as Hale’s equal partner—or at least, that is what she was told.

Banks is half Black and half Japanese. The Company was keen taking advantage of her connections

in Washington, D.C., and her background work with racial equality. Banks, too, did not see the

Public Policy level chart until after she was hired. While negotiating her salary, she was falsely

told that Ozoma played a role in creating the Public Policy level chart. She was also misinformed




                                                54
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 55 of 103 PageID #: 55




that Ozoma was involved in the hiring process, which she was not. Banks was hired at a higher

level than Ozoma, but one that was still lower than her rightful station. Like Ozoma, Banks was

undeterred and continued to work hard at the Company. Among other things, Banks served as the

Company’s liaison with government officials. She also managed the division of labor for her team.

       153.   When Banks took her story public on Twitter, she complained that her manager

made “disparaging comments” about her ethnicity. Although she reported the incident to human

resources, no meaningful action was taken. The Company purportedly investigated the complaint

and found that the comments, which referred to the origin of ramen noodles, did not indicate bias

and were not a violation on their own of the Code of Conduct.

       154.   In June 2019, after the Company decided to block content from LiveAction in the

for violating Pinterest’s policies and disseminating “harmful misinformation, [which] includes

medical misinformation and conspiracies that turn individuals and facilities into targets for

harassment or violence[,]” Ozoma’s personal information was leaked over the internet by a White

male colleague. Ozoma informed Hale and others at the Company, including legal counsel, but no

one at the Company took any meaningful action. Even when it was clear that LiveAction was

promptly publishing information about Pinterest that could only have come from an internal

source, the Company’s leadership either ignored or outright denied Ozoma’s warnings and pleas

for the Company to do something. LiveAction began publishing employee Slack conversations,

placing Pinterest’s employees at risk for “doxxing,” a form of online harassment targeting women

(primarily women of color) with violent threats. Both Ozoma and Banks emailed the Company’s

leadership, including legal counsel to take preemptive action to protect employees from the

imminent threat of being doxxed. Banks and Ozoma were familiar with the doxxing process

through their former co-workers’ experiences at Twitter and Google. Still, no meaningful action




                                               55
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 56 of 103 PageID #: 56




was taken. Due to the Individual Defendants’ biases against Ozoma and Banks, they effectively

endorsed the harassment of Pinterest’s employees by choosing to tune out employee concerns for

their safety and the safety of other employees at the Company. Ozoma’s contact information and

picture were shared widely across the internet, including on forums known for circulating hateful

propaganda. Ozoma sent numerous emails pleading for someone to take action to protect her

security. No response. She was thereafter subjected to a host of death and rape threats over the

internet. At least two other employees were also doxxed. Hours later, someone from the

Company’s legal team responded and told Ozoma to figure it out on her own by reaching out to a

third party she previously worked with during her health misinformation initiative. The Company’s

purported investigation was equally disappointing. According to Ozoma, “[i]nstead of focusing on

security and making sure that we were fine and validating the concerns that we had, their concern

was: Is what you said valid? Almost like [the employee] had a legitimate reason to share my

personal information all over the Internet.” Although Defendant Silbermann promised Ozoma he

would look into the issue after she expressed her disappointment with the Company’s handling of

the situation, no follow up was made. Eventually, more than a week later, the Company made

efforts to remove employees’ information off the internet.

       155.    In July 2019, Ozoma filed a complaint with the California Department of Fair

Employment and Housing against Pinterest, for persistently failing to increase her pay. A few

months later, in September 2019, Banks complained to human resources that Hale had been

discriminating against her, including by criticizing her “tone.” Human resources maintained that

Hale’s intent was not ill, so his comments were not considered biased. Instead of requiring Hale

to have coaching or other training, he was let off the hook. He was, after all, part of Defendant

Silbermann’s inner circle and was privileged with that protection.




                                               56
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 57 of 103 PageID #: 57




       156.    As the months passed, Banks and Ozoma continued to hit walls in their attempts to

voice their concerns at the Company. Hale actively ignored Banks’ requests for information about

the promotion process at the Company in advance of her performance review and once again,

Banks was forced to take her issues up with the human resource department. In November 2019,

the public policy team, including Hale, decided to recommend that Pinterest reverse a decision it

made that took away contractors’ holiday pay. However, during the presentation, Hale stayed on

the sidelines, leaving Banks and Ozoma to present the issue unsupported. The proposal was not

well received. While the Company eventually did overturn the rule, Banks was demoted and

berated in connection with the proposal. Thereafter, the Company’s legal team led an aggressive

targeted interrogation over the proposal and over whether Ozoma and/or Banks leaked information

about the Company’s decisions to the media. Several co-workers were roped into the investigation

and subjected to forceful interrogations. Some employees were even fired or decided to leave the

Company after their interrogation. The Company’s aggressive investigation against Ozoma and

Banks was starkly different from the purported investigation made in connection with Ozoma and

Banks’ security concerns earlier that year.

       157.    Despite the continued challenges, including what now seemed to be an effort to

frame Ozoma and Banks for allegedly leaking information to the press, they both remained diligent

in their duties. In December 2019, Ozoma successfully championed the policy initiative of banning

the promotion of slave plantations for wedding venues. The Company was highly praised for its

decision to do so. Outwardly, Pinterest praised its diverse and inclusive environment and readily

took credit for Ozoma’s policy strides. Yet, the same month, Ozoma received a retaliatory

performance review connected to the very same recommendation the Company received so much

praise for. Hale’s critique was that she did not explore both sides of the issue when she elected for




                                                 57
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 58 of 103 PageID #: 58




an outright ban; she did not consider/present the positive aspects of weddings at slave plantations.

The hope for any meaningful increase in Ozoma’s pay was becoming more out of reach.

       158.    In January 2020, after multiple failed attempts to address her own pay

discrimination, Banks filed a complaint with the California Department of Fair Employment and

Housing. Her allegations included pay discrimination on the basis of sex and race and retaliation

for reporting the discrimination. In February 2020, Banks was granted the right to sue. However,

the retaliation continued when the Company began challenging Company money she spent on

Black organizations—even though her partnerships with those organizations was a primary reason

she was hired. Finally, Banks and Ozoma decided they had enough and left the Company on May

22, 2020.

       159.    A few days later, after the killing of George Floyd and the rejuvenation of race

justice in the United States, the Company published the following statement: “With everything we

do, we will make it clear that our Black employees matter, Black Pinners and creators matter, and

Black Lives matter.”

       160.    On June 15, 2020, enraged by the two-faced message, Ozoma and Banks decided

to take their stories public. Among other things, Ozoma disclosed that she lost hundreds of

thousands of dollars’ worth of stock options due to the Company’s improper pay assignment.

Ozoma and Banks’ posts included the following:




                                                58
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 59 of 103 PageID #: 59




       161.    The posts quickly went viral, capturing the attention of high-profile celebrities and

prompting other former employees to come forth with similar stories of racism, sexism, retaliation,

harassment, and bias.

       162.    Ozoma and Banks’ stories were widely covered by multiple media sources. One

organization, Color of Change, issued a statement that was nationwide titled, “Pinterest’s

Hypocrisy is Glaring.” The statement asserted, “[w]e credit them for orienting the company’s

policies toward racial justice. However, even while claiming ‘Black lives matter,’ Pinterest

sidelined Ifeoma and Aerica after they made the platform safer for Black users. To make matters

worse, the company’s leadership failed to intervene after Ifeoma was doxxed by another Pinterest

employee.” Other media outlets, including The Washington Post, Business Insider, and NPR,




                                                59
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 60 of 103 PageID #: 60




among others published scathing articles scrutinizing the Company and its “toxic chaotic culture.”

       163.    An investigative piece by Business Insider, published on June 20, 2020 included

information gleaned from interviewing eleven former employees, who confirmed that Pinterest’s

work environment was a “dog-eat-dog culture that they believe goes well beyond the ‘brilliant

jerk’ standard that’s accepted at many Silicon Valley companies.” With its outward appearance,

employees were “duped” into thinking that they actually would be working in “the last positive

corner on the internet.” According to the article:

       . . . Black employees [] were suddenly fired or ‘pushed out’ after meeting or
       exceeding their performance goals.

                                            ***
       Poor management skills created a culture of firing that left everyone fighting for
       recognition.

                                                ***
       Internal teams felt pitted against each other, taking credit for each other’s work.

                                           ***
       Multiple people said they suffered stress-induced conditions. Some said they
       required medical treatment ranging from ‘stroke level’ high blood pressure to
       clinical depression and PTSD.

                                       ***
       Many women believed they were underpaid compared to what male coworkers
       were earning.

                                            ***
       When complaints were made to human resources, HR routinely sided with
       managers, multiple people said. Those employees then often received negative
       reviews, despite meeting performance goals, while managers were promoted, they
       said.

       164.    As further revealed by Business Insider’s investigation, employee complaints

“went into the garbage” and when they followed up on filed reports or made new complaints, they

were assigned a new representative who was unfamiliar with their prior complaints. For Black

employees, the Company was a “revolving door[.]” At least eight former Black employees serving



                                                 60
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 61 of 103 PageID #: 61




in various capacities at the Company left within two years. Many of those employees reported that

they were discriminated against and otherwise treated inappropriately.          One Black former

employee stated that he was “pushed out” at the end of the year in 2019, after he successfully made

millions of dollars for the Company in sales from a high-profile client. The account was thereafter

reassigned to a White male employee. Meanwhile, the Black former employee was ostracized from

meetings and received a negative performance review. As Business Insider reported, other Black

salespeople had similar experiences. Two Black female employees were mistreated by their White

managers, one was publicly berated for supposedly taking too much time off because she was a

mother, and the other was forced to do personal chores for her White female manager, who went

so far as to blame the Black employee when the manager had a urinary tract infection for failing

to schedule her breaks.

       165.    With so much negative publicity, the Individual Defendants were forced to address

the allegations seriously. In late June 2020, after initially downplaying the claims made by Banks

and Ozoma, Defendant Silbermann admitted that “parts of our culture are broken” and

acknowledged in an internal email, “I’m embarrassed to say that I didn’t understand the depth of

the hardship and hurt many of our team members have experienced . . . . I need to do better. My

leaders need to do better. And Pinterest needs to be better.” He also listed out steps to improve the

Company’s representation in its leadership and ways to understand and tackle racism and bias. The

Company announced thereafter that the law firm, WilmerHale, was hired to review Pinterest’s

policies and practices related to discrimination, harassment, and other workplace issues.”

       166.    Ozoma and Banks shared their stories with multiple news outlets and were invited

to speak about their experiences on the Today Show in July 2020. Banks disclosed that the

mistreatment she experienced at the Company pushed her to take medication for depression and




                                                 61
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 62 of 103 PageID #: 62




anxiety. They both shared that the claims made with the California Department of Fair

Employment and Housing had been confidentially resolved. The same month, Banks was

interviewed on a podcast where she juxtaposed her experience at Pinterest with Google and with

the White House working for the Obama administration. Pinterest, she asserted, was “the most

unethical, most hypocritical, and most unprofessional environment I’ve ever been in my life.” She

further complained that the internal reporting process was overseen by the Company’s legal team

and her manager, Hales, both of which were the subject of Banks’ complaints, biasing the process

altogether. She also pointed out the advertising losses the Company now faced in light of the

negative publicity surrounding the scandal.

        167.    Also in July 2020, The Washington Post covered the stories of Ozoma and Banks

in detail in an article that also included interviews with other former employees of the Company.

The article shared numerous stories from former Black employees, female and male, who had

experienced discrimination in so many forms. One employee was outrageously told during a team

dinner that she should be “the servant” and “serve” her colleagues. The fear of retaliation disabled

many of these former employees from reporting incidents to the Company’s human resource

department. The same month, the most popular tech magazine, Fast Company, also reported on

the discrimination claims lodged against Pinterest and the inappropriateness of the Company’s pay

level charts.

        168.    Pandora’s box had been opened, and all of Pinterest’s demons were surfacing. On

August 11, 2020, one of Pinterest’s highest former executives, its COO, Brougher, filed a lawsuit

in the Superior Court of the State of California alleging gender-based discrimination and

retaliation. She also published an article on Medium titled, “The Pinterest Paradox: Cupcakes and

Toxicity.”




                                                62
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 63 of 103 PageID #: 63




       169.    Brougher’s story aligned in many ways with the stories of Ozoma and Banks.

Brougher came to Pinterest in March 2018 with lofty credentials, having worked at Google,

Square, and Charles Schwab. She was the Company’s first COO and was brought on board to

assist Defendant Silbermann with taking the Company public in its IPO. Brougher’s depth of

experience made her the perfect fit for the job. During her tenure at the Company, Pinterest’s

revenue ballooned from $500 million to $1.1 billion and the Company’s advertisers increased by

8x, from 10,000 to 80,000, just in a short two-year time period. The Company also expanded its

operations to 20 countries. Brougher oversaw half of the Company’s employees. Brougher

successfully led her teams and helped Pinterest gain positive coverage in the press. However, some

of the Company’s operations stayed under the control of Defendant Morgenfeld.

       170.    Brougher, like Ozoma and Banks before her, found out she was being underpaid

after she began working for the Company. When she was hired, the Company’s Board, which

included Defendants Silbermann, Jordan, Wilson, and Reynolds, approved her compensation and

informed Brougher that executives would receive backloaded grants, i.e., grants that did not

immediately vest. Brougher believed that all executives had similar equity structures. However,

when the Company was preparing to go public, Brougher discovered in March 2019 that male

executives had better vesting schedules with less or no backloading. Defendant Morgenfeld in

particular, Brougher’s counterpart, received 812,500 shares his first year, compared to Brougher’s

300,000, which was 63% less than Morgenfeld’s award. During the IPO, these shares were worth

$15.4 million versus $5.7 million, respectively. Morgenfeld was also entitled to receive his shares

outright. Pursuant to Brougher’s equity arrangement, her shares vested over five years: 10% after

the first year, 20% the second, 30% the third, 40% the fourth year, and 45% the fifth year. Her

compensation arrangement was less favorable than other officers as well. Notably, Brougher was




                                                63
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 64 of 103 PageID #: 64




excluded from attending the Company’s roadshow before the IPO—even though she was the

Company’s second most senior officer and was hired for her experience with IPOs. Instead,

Defendant Silbermann took a male friend of his, who was Head of Global Communication and

whose position overlapped with another attendee, the Head of Investor Relations.

       171.   Brougher brought her concerns to Silbermann, directly, but he told her to take it up

with human resources. Through her complaint, her compensation was eventually adjusted, but only

after a significant uphill battle to prove the inequity. The modifications made, however, did not

correct all of Brougher’s concerns, nor did her complaint have any impact on the unfair equity

arrangements of other female officers. Brougher’s complaints were swiftly followed by retaliation

and discrimination. She was ostracized from Company decisions, kept out of meetings, and

discouraged from communicating. Brougher maintained that Defendant Silbermann’s “appeared

to listen to only a few people and sealed himself off from opposing viewpoints. Ben’s ‘in group,’

the men invited to ‘meeting after meeting,’ held all the power and influence.” Brougher maintains

that her exclusion harmed the Company’s revenue after the IPO. When she complained to

Defendant Silbermann, she was excluded from more meetings and effectively prevented from

doing her job. When Brougher raised issues with the Company, strategies, or other decisions,

Defendant Silbermann accused Brougher of not being collaborative and not having consistently

healthy cross-functional relationships. Rather than give her specific examples, Defendant

Silbermann cautioned Brougher to “be mindful.” Because she was a woman, she was not allowed

to exercise the type of candor and assertiveness that commonly came from men in leadership

positions. During her performance review, Defendant Silbermann failed to acknowledge the

revenue growth she achieved for the Company. Instead, her review focused on her relationships.

       172.   By January 2020, Brougher’s relationship with Morgenfeld began to deteriorate




                                               64
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 65 of 103 PageID #: 65




significantly. Defendant Morgenfeld often ignored her and undermined her authority, bypassing

her to talk with her team members, even when he was aware that she was leading certain projects.

Defendant Morgenfeld was increasingly disrespectful to Brougher, on one occasion questioning

her at a meeting by stating, “What is your job anyway?” The one-to-one meetings between

Brougher and Morgenfeld were removed from the calendar. The next month, Defendant

Morgenfeld conducted a peer review of Brougher, though she was not asked to give him one,

despite the Company’s policy. The only comment Morgenfeld made about Brougher’s

achievements was that she “[s]eems to be a champion for diversity issues.” When she expressed

concern about her review to Defendant Silbermann, he simply told her to approach the problem

with “curiosity.” Brougher confronted Defendant Morgenfeld, who reacted aggressively and called

her a liar. He maintained that she was a champion for women’s issues, further downplaying and

ignoring any of her achievements at the Company. Defendant Silbermann minimized Brougher’s

concerns and made clear that he would not be involved in what he likened to a couple arguing over

coffee. Brougher thereafter took her complaints to human resources. Instead of trying to resolve

the issue, human resources escalated it to the legal department. At this point, communication

between Brougher and Morgenfeld had completely broken down. In March, Brougher was

informed that the Company had investigated Morgenfeld’s behavior and found nothing amiss.

Brougher communicated to human resources that she would need assistance to repair the working

relationship between her and Morgenfeld. She received no response.

       173.    In Aril 2020, Defendant Silbermann called Brougher and fired her, asking her to

transfer her responsibilities to Morgenfeld. Silbermann expressed that he was “sad” to fire her and

vaguely stated that her cross-functional relationships were the reason he was doing so. Defendant

Silbermann then boldly asked Brougher to tell her team the decision to leave was hers and offered




                                                65
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 66 of 103 PageID #: 66




her a non-disclosure agreement. Brougher, declined. According to Brougher, her termination

resulted in her losing tens of millions of dollars in earnings and equity compensation.

       174.    In her August 11, 2020 article, Brougher made clear that she believed she was fired

for calling out the widespread discrimination at the Company, misogyny, and the toxic work

environment. Her story was thereafter covered by The New York Times in an article covering

gender discrimination at the Company. Defendant Silbermann was interviewed for the article. In

response to a question from Kara Swisher regarding the lack of female presence on the Company’s

management page on its website, Defendant Silbermann stated, “I had no idea.” The webpage was

quickly refreshed with additional employees who were more diverse. The article included

interviews from former female employees who confirmed the male-dominated culture permeating

the Company.

       175.    More articles followed and employees continued to speak out on social media and

in the press about similar experiences at the Company. One former employee, as quoted in an

Axios article on August 13, 2020 stated, “[a]nyone who has worked at Pinterest knows that culture

starts from the top with Ben which is reinforced by his small band of male cronies . . . For too

long, Ben has claimed to not understand what’s going on at his own company. The time is up for

Ben Silbermann.”

       176.    A few days later, on August 14, 2020, Pinterest employees staged a virtual walk-

out to protest the gender and race-based discrimination at the Company. Employees were

encouraged to post messages on their Slack boards to express how they felt about the misconduct

and to share the website facilitating the walkout, changeatpinterest.com. A petition was also

circulated to demand transparency and more representation within the Company’s leadership.

       177.    In September 2020, more Pinterest employee stories of discrimination emerged.




                                                66
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 67 of 103 PageID #: 67




The Verge reported on September 11, 2020 on an employee who served in Pinterest’s finance

department, McKenna Rogers. The article included statements from four employee interviews

describing “unequal treatment for women and people of color in the [finance] department,

including inappropriate comments from managers and unequal pay and leveling.” Rogers reported

to a manager who often broke his professionalism around her and treated her disrespectfully.

Rogers had few places to go to within the Company to report her manager’s inappropriate behavior.

The relationship between the two deteriorated further after her manager heard about a feedback

Rogers wrote about him on a Company survey—which she assumed would be confidential.

Eventually, Rogers took the issue up with human resources. During the time of her report, she

complained of being actively ignored by her boss and passed over for assignments. Human

resources investigated the issue and agreed to allow for a mediated meeting between the two.

Having a representative from human resources did not prevent her boss from losing his temper

during the meeting. Rogers soon developed post-traumatic stress disorder and severe depression

due to the toxic work relationship and decided she needed to leave the Company. She expressed

her reason for leaving and was met with no response. Several other employees reported to The

Verge and elsewhere similar tales of inequity, harassment, and other mistreatment. Many of these

employees had expressed their concerns to Defendant Silbermann, Sharp, and others at the

Company. Defendant Sharp served as the executive sponsor for the Black employees’ group and

was aware that inequity was a widespread issue within the Company. Yet, Defendant Sharp failed

to investigate or take other action to monitor, prevent, or correct the situation.

       178.    The Individual Defendant’s failures have irreparably damaged the Company. On

December 14, 2020, the Company disclosed in a current report filed on Form 8-K with the SEC

that it was settling Brougher’s lawsuit for an unprecedented $22.5 million. The settlement includes




                                                  67
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 68 of 103 PageID #: 68




a $2.5 million investment “to be used towards advancing women and underrepresented

communities in the tech industry.” According to CNN:

       The settlement brings to an end one of the most high-profile gender discrimination
       cases in Silicon Valley in recent memory. Brougher’s lawsuit, as well as allegations
       of racism and discrimination from two other former Pinterest employees in
       June, rattled the staff of the digital scrapbooking service, which is known for being
       a feel-good online destination.

       179.    The Individual Defendants, including the Company’s Board, condoned a hostile

workplace culture at the Company, where female employees and employees of color were

marginalized, harassed, and discriminated against for years. It was not until the Company’s image

had been dragged through the mud that any meaningful change took place at the Company.

       180.    Ozoma, Banks, and Brougher, among others, exposed that the Company’s female

employees, including those in leadership positions were, inter alia, “berated . . . pushed out without

warning, and executives in Silbermann’s inner circle faced no consequences despite repeated

complaints.” Women at the Company were subjected to discriminatory pay and marginalization

and were eventually pushed out of the Company, one way or another.

       181.    The Company’s Board assumes accountability for confirming that Pinterest follows

federal and state laws that prohibit gender and racial discrimination. For most of the Relevant

Period, until just recently, not one member of the Company’s Board was Black or otherwise

racially diverse. Instead, the overwhelming majority were, in fact, White men.

       182.    The Individual Defendants have known for a long time that Pinterest has been

violating federal and state laws regarding diversity and discrimination and yet the Individual

Defendants repeatedly refused to nominate, appoint, or hire a Black or other underrepresented

minority individual to the Board until they were effectively forced to after the significant

reputational damaged the Company experienced when the public learned the truth of the




                                                 68
    Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 69 of 103 PageID #: 69




Discriminatory Misconduct. Through their actions and inactions, the Individual Defendants utterly

failed in their duties to the Company.

        Social Justice Corporate Initiatives in 2020

        183.   While the Individual Defendants have caused Pinterest to adopt discriminatory

policies and fail to sincerely keep up with the times internally, the rest of corporate America,

including the tech industry,5 has not only been publicly condemning racism, but have gone beyond

superficial lip-service, implementing social justice initiatives at a rapid pace to combat systemic

racism in America in response to public outrage over the murders of, among many others, George

Floyd, Breonna Taylor, and Ahmaud Arbery.6 For instance: (1) Microsoft, Intel, and Johnson &

Johnson have pledged to tie executive pay to certain diversity figures; (2) Apple has, for the past

five years, increased its hiring of women and historically underrepresented groups in tech from

21% in 2014 to 31% in 2018, and has committed to “increase representation in leadership across

the company[]”; (3) PepsiCo announced a five-year, $400 million initiative that includes the goal

of increasing Black managerial representation by 30% and more than doubling business with

Black-owned suppliers; and (5) Alexis Ohanian, the co-founder of Reddit, resigned from Reddit’s

all-White board, advocated that his seat be filled by a Black individual, and further pledged to use

future gains on his Reddit stock to serve the Black community, beginning with Colin Kaepernick’s

Know Your Rights Camp.

        184.   Although Pinterest has finally added diverse members to its Board in the wake of

public outrage against the Company’s failings, the Company still has much room for growth to

correct its internal culture and ensure diverse employees in leadership and at all levels are retained.


5
     https://www.cio.com/article/3570512/how-top-tech-companies-are-addressing-diversity-and-
inclusion.html?page=2. Last visited December 7, 2020.
6
    https://www.forbes.com/sites/davidhessekiel/2020/06/04/companies-taking-a-public-stand-in-
the-wake-of-george-floyds-death/?sh=e62ec4172148. Last visited December 7, 2020.


                                                  69
    Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 70 of 103 PageID #: 70



        Lack of Term Limits as Cause for Concern and Method to Discriminate

        185.   According to a report by the Harvard Law School Forum on Corporate Governance,

longer-tenured directors do not serve the best interests of the Company. The report stated the

following, in relevant part:

        Investor respondents to ISS’ 2016–2017 Global Policy Survey (conducted between
        Aug. 2, 2016 and Aug. 30, 2016) were asked which tenure‐related factors — with
        multiple answers allowed — would give rise to concern about a board’s nominating
        and refreshment processes. Among the 120 institutional investors (one‐third of
        whom each own or manage assets in excess of $100 billion) who responded, 68
        percent pointed to a high proportion of directors with long tenure as cause for
        concern, 53 percent identified an absence of newly‐appointed independent
        directors in recent years as a potential problem, and 51 percent flagged lengthy
        average tenure as problematic. Just 11 percent of the investor respondents said that
        tenure is not a concern, although even several of those respondents indicated that
        an absence of newly‐appointed directors is a concern.

(Emphasis added.)

        186.   Thus, contrary to the Company’s contention within its Corporate Governance

Guidelines, losing longstanding directors does not outweigh the benefits of incorporating new

ideas and viewpoints from individuals with diverse backgrounds on the Board.

        April 9, 2020 Proxy Statement

        187.   On April 9, 2020, the Company filed the 2020 Proxy Statement with the SEC.

Defendants Silbermann, Jordan, Kilgore, Levine, Reynolds, Rajaram and Wilson, solicited the

2020 Proxy Statement filed pursuant to Section 14(a) of the Exchange Act, which contained

material misstatements and omissions relating to the Discriminatory Misconduct.7




7
 Plaintiff’s allegations with respect to the misleading statements in the 2020 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
Plaintiff specifically disclaims any allegations of, reliance upon any allegation of, or reference to
any allegation of fraud, scienter, or recklessness with regard to these allegations and related claims.


                                                  70
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 71 of 103 PageID #: 71




       188.     The 2020 Proxy Statement also called for shareholders to: (1) elect three Class I

director nominees; (2) ratify Ernst & Young as the Company’s independent auditor for fiscal year

2020 and; (3) approve on an advisory basis the frequency of advisory voting on executive

compensation.

       189.     The 2020 Proxy Statement was false and misleading because, despite noting that

the Company maintains a “code of business conduct and ethics applicable to our directors and

employees, including our chief executive officer, chief financial officer and other executive

officers and all persons performing similar functions[]” the Code of Conduct was not followed, as

evidenced by the Discriminatory Misconduct, numerous false and misleading statements relating

to the Discriminatory Misconduct as alleged herein, and the Individual Defendants’ failures to

report violations of the Code of Conduct.

       190.     The 2020 Proxy Statement was also false and misleading with respect to Pinterest’s

compensation policies and practices in that it purportedly “[l]ink[ed] pay with performance.”

Specifically, the 2020 Proxy Statement maintained in relevant part that:

       Linking pay with performance. As described above, the majority of our NEOs’
       target total direct compensation is linked to the value of our stock, which will reflect
       how we create value over the long term. In addition, executives are eligible to
       receive periodic grants following the annual review cycle. When determining the
       amount of such awards, the compensation committee considers the
       company’s performance as measured against financial, operational and strategic
       objectives as well as each named executive officer’s individual contribution to that
       performance.

       191.     The 2020 Proxy Statement also misrepresented the manner in which executive

officer compensation is decided, stating in relevant part:

             each of our named executive officer’s roles and responsibilities,
              qualifications, knowledge, skills, experience, and tenure, including on a
              relative basis to other similarly situated executives at the companies in our
              compensation peer group;




                                                 71
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 72 of 103 PageID #: 72




             the performance of each of our named executive officers, based on a
              qualitative assessment of his or her contributions to our overall performance,
              ability to lead his or her business unit or function, ability to collaborate across
              the company and potential to contribute to our long-term financial,
              operational and strategic objectives;

       192.    As to Brougher’s compensation, the 2020 Proxy Statement stated:

       Françoise Brougher received an RSU award with a grant date fair value of
       $21.4 million which vests quarterly over five years as described under the “2019
       Grants of Plan-Based Awards Table” below. This award was granted by the board
       in 2019 after considering her past performance, expected future contributions and
       the criticality of her role to Pinterest, and expected contributions, as well as the total
       unrealized value of her outstanding equity awards and their vesting terms relative
       to our compensation peer group data and other Pinterest executives.

       193.    The 2020 Proxy Statement failed to disclose that Brougher’s compensation

arrangements were disparately different from her male counterparts due to her gender and that

Brougher received substantially less compensation on less favorable terms than male officers.

These awards were not reflective of her performance or contribution to Pinterest, despite

statements in the 2020 Proxy Statement to the contrary.

       194.    Furthermore, the 2020 Proxy Statement misleadingly stated that “Françoise

Brougher left the Company effective April 7, 2020 and Todd Morgenfeld, our Chief Financial

Officer, assumed her responsibilities []” and failed to disclose that Brougher was wrongfully

terminated after voicing concerns of harassment and gender pay discrimination. (Emphasis added.)

       195.    The 2020 Proxy Statement further stated in relevant part:

       diversity. The governance committee seeks candidates representing a diversity of
       occupational and personal backgrounds, knowledge, skills and viewpoints so that
       the board provides effective oversight of the management of the company. The
       governance committee reviews the board's effectiveness in balancing these
       considerations when assessing the composition of the board.

       196.    Finally, the 2020 Proxy Statement contained the following “Audit Committee

Report,” on behalf of Defendants Reynolds, Kilgore, and Wilson, who comprised the Audit

Committee at that time:


                                                  72
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 73 of 103 PageID #: 73




       The audit committee has reviewed and discussed with management the audited
       financial statements for the fiscal year ended December 31, 2019. The audit
       committee has discussed with EY, our independent registered public accounting
       firm, the matters required to be discussed by the applicable requirements of the
       Public Company Accounting Oversight Board (“PCAOB”), including Auditing
       Standard No. 1301, Communications with Audit Committees, as adopted by the
       PCAOB, and the SEC. The audit committee has also received the written
       disclosures and the letter from EY required by applicable requirements of the
       PCAOB regarding the firm’s communications with the audit committee concerning
       independence and has discussed with EY the firm’s independence. Based on the
       foregoing, the audit committee has recommended to the board that the audited
       financial statements be included in our 2019 annual report on Form 10-K.

       197.    The statements contained in the 2020 Proxy Statement were materially false and

highly misleading since the Board failed to disclose, inter alia, that the Individual Defendants, and

particularly, the Nominating and Corporate Governance Committee did not have a goal of

increasing the gender or racial diversity of applicants for Board seats or the number of women or

racially diverse members of the Board. Despite allegedly considering diversity, in the board

composition and selection process, the truth is that Pinterest had no Black or other

underrepresented ethnic minority members on its Board until just recently. Therefore, the

unrevealed reality is that Pinterest may try to incorporate female, Black or other culturally/racially

diverse candidates in its director nominee pool but had no actual intent to nominate female, Black

or other culturally/racially diverse candidates to its Board or the Company endeavored to obstruct

the nomination of female, Black or other culturally/racially diverse candidates in the pool. Either

way, it is evident that gender and racial diversity was not among the relevant factors which the

Nominating and Corporate Governance Committee considered with respect to determining Board

nominees until the Individual Defendants’ were forced to refresh the Board.

       198.    Moreover, the 2020 Proxy Statement was also materially false and misleading

because it failed to disclose that the Company does not have term limits for its Board members,

and that the purpose of the lack of term limits is to cement the current directors in position and



                                                 73
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 74 of 103 PageID #: 74




inhibit female, and Black or other racially diverse individuals from having adequate prospects to

be nominated and elected to the Company’s Board.

       199.      The Individual Defendants’ failure to embrace director term limits and to add new

members, including women, Black, Hispanic, or other underrepresented individuals, to Pinterest’s

Board until only recently in response to significant public pressure represents explicit or implicit

racism and bias at the Company, and an improper cause for failing to include women, Black,

Hispanic, or other underrepresented individuals as members of the Company’s Board.

       200.      The 2020 Proxy Statement also failed to disclose that the Company’s internal

controls were inadequate to protect women, Black, Hispanic, and other underrepresented

individuals from discrimination in its Board nomination process and Pinterest’s appointment

process to the Company’s executive management team. Moreover, the 2020 Proxy Statement

failed to disclose that the Individual Defendants failed to maintain internal controls, and failed to

appoint an effective independent auditor to evaluate these controls, to ensure that the Company’s

stated policies regarding diversity and providing a workplace free of discrimination were being

complied with.

       201.      The 2020 Proxy Statement also failed to disclose, inter alia, that (1) the Company

had engaged in the Discriminatory Misconduct; (2) that Brougher had been illegally terminated

for voicing concerns of discrimination; (3) the Company does not have term limits due to a desire

to keep Black and other underrepresented individuals off of the Board; (4) the Company’s

Nominating and Corporate Governance Committee did not actually consider diversity when

nominating Board candidates; (5) the independent auditor the Company repeatedly reselected to

evaluate its internal controls was neither independent nor effective at ensuring the adequacy of the

Company’s internal controls; and (6) the Company failed to maintain adequate internal controls.




                                                 74
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 75 of 103 PageID #: 75




As a result of the material misstatements and omissions contained in the 2020 Proxy Statement,

Company shareholders, inter alia, elected three directors, who were allowing the illegal and

discriminatory practices to continue and who were breaching their fiduciary duties to the

Company; this further entrenched them in a Board free of term limits and led to the Company

losing out on profits. As a further result of the material misstatements and omissions contained in

the 2020 Proxy Statement, Company shareholders ratified the selection of Ernst & Young as

independent auditor, despite its not being independent and its failing to identify the inadequate

internal controls to protect female, Black, and other underrepresented minority individuals from

discrimination, as the Company’s independent auditor for fiscal year 2020.

       The Individual Defendants Have Breached Their Duties by Rehiring Ernst & Young as
       the Company’s Auditor Even Though Ernst & Young Has Failed to Perform its Job

       202.    Ernst & Young labelled the Company’s internal controls as adequate even as the

Company included false and misleading statements in its 2020 Proxy Statements. Despite this, the

Board, and in particular the Audit Committee, continued to vouch for, inter alia, the adequacy of

the Company’s internal controls, the performance of Ernst & Young as independent auditor, and

Ernst & Young’s independence. However, Ernst & Young has been the Company’s independent

auditor since 2013 during which time the Company has paid Ernst & Young multiple millions of

dollars, including, as disclosed in the 2020 Proxy Statement, $5.3 million for fiscal year 2019 and

$1.4 million for fiscal year 2018. The duration of this relationship, Ernst & Young’s interest in

continuing to receive such large fees, and the ongoing failure of Ernst & Young to properly audit

and assess the Company’s inadequate internal controls demonstrate its lack of independence and

failure to effectively perform its role. The Audit Committee Defendants (defined below) are

responsible for selecting and monitoring Ernst & Young and have therefore breached their

fiduciary duty by failing to ensure that an adequate audit was being performed of the Company’s



                                                75
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 76 of 103 PageID #: 76




internal controls regarding diversity and antidiscrimination. The Board’s, and the Audit

Committee’s, renomination of Ernst & Young to this role is thus a breach of the Individual

Defendant’s fiduciary duties.

                                  DAMAGES TO PINTEREST

       203.    As a direct and proximate result of the Individual Defendants’ conduct, Pinterest

will lose and expend many millions of dollars.

       204.    Such expenditures include, but are not limited to, legal fees and the $22.5 million

settlement associated with Brougher’s lawsuit filed against the Company, other payments made to

resolve Ozoma’s and Banks’ actions against the Company, and any internal investigations, and

amounts paid to outside lawyers, accountants, and investigators in connection thereto.

       205.    Such expenditures also include, but are not limited to, legal fees associated with the

Securities Class Action filed against, among others, the Company and the Individual Defendants,

and any internal investigations, and amounts paid to outside lawyers, accountants, and

investigators in connection thereto.

       206.    Such expenditures include, but are not limited to, costs associated with the costs of

defending potential investigations of the Discriminatory Misconduct and the loss of advertising

business and revenue, and the loss of talent due to the Company’s engagement in the

Discriminatory Misconduct.

       207.    Moreover, these expenditures include fees paid to Ernst & Young for its

independent auditing services, when it was not independent and when it provided inadequate

services considering the failure to identify the inadequate internal controls and to prevent false and

misleading statements being included in the Company’s SEC filings.




                                                 76
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 77 of 103 PageID #: 77




        208.    Additionally, these expenditures include, but are not limited to, lavish

compensation and benefits paid to certain of the Individual Defendants who breached their

fiduciary duties to the Company.

        209.    As a direct and proximate result of the Individual Defendants’ conduct, Pinterest

has also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s

discount” that will plague the Company’s stock in the future due to the Company’s and their

misrepresentations and the Individual Defendants’ breaches of fiduciary duties and unjust

enrichment.

                                 DERIVATIVE ALLEGATIONS

        210.    Plaintiff brings this action derivatively and for the benefit of Pinterest to redress

injuries suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their

fiduciary duties as directors and/or officers of Pinterest, gross mismanagement, abuse of control,

waste of corporate assets, unjust enrichment, violations of the Exchange Act, as well as the aiding

and abetting thereof.

        211.    Pinterest is named solely as a nominal party in this action. This is not a collusive

action to confer jurisdiction on this Court that it would not otherwise have.

        212.    Plaintiff is, and has been at all relevant times, a shareholder of Pinterest. Plaintiff

will adequately and fairly represent the interests of Pinterest in enforcing and prosecuting its rights,

and, to that end, has retained competent counsel, experienced in derivative litigation, to enforce

and prosecute this action.

                             DEMAND FUTILITY ALLEGATIONS

        213.    Plaintiff incorporates by reference and re-alleges each and every allegation stated

above as if fully set forth herein.




                                                  77
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 78 of 103 PageID #: 78




       214.    A pre-suit demand on the Board of Pinterest is futile and, therefore, excused. At

the time of filing of this action, the Board consists of the following ten individuals: Defendants

Silbermann, Sharp, Jordan, Kilgore, Levine, Rajaram, Reynolds, and Wilson (the “Director-

Defendants”) and non-parties Salaam Coleman Smith and Andrea Wishom (collectively, the

“Directors”). Plaintiff needs only to allege demand futility as to five of the ten directors who are

on the Board at the time this action is commenced.

       215.    Demand is excused as to all of the Director-Defendants because each one of them

faces, individually and collectively, a substantial likelihood of liability as a result of the schemes

they engaged in knowingly or recklessly to make and/or cause the Company to make false and

misleading statements and omissions of material facts relating to, inter alia, Pinterest’s market

standing and growth capabilities, the actualized risks the Company was currently facing, and the

Discriminatory Misconduct, which renders them unable to impartially investigate the charges and

decide whether to pursue action against themselves and the other perpetrators of the scheme.

       216.    Demand is also excused as to all of the Director-Defendants because the

Discriminatory Misconduct was an unlawful business strategy that the Company engaged in and

was not a valid exercise of business judgment, as it was based on bad faith and intentional, reckless,

or disloyal misconduct. As the ultimate decision-making body of the Company, the Board made

and/or allowed the Company to engage in the schemes outlined herein.

       217.    In complete abdication of their fiduciary duties, the Director-Defendants either

knowingly or recklessly participated in making and/or causing the Company to make the materially

false and misleading statements alleged herein. The fraudulent scheme was intended to make the

Company appear more profitable and attractive to investors. As a result of the foregoing, the




                                                 78
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 79 of 103 PageID #: 79




Director-Defendants breached their fiduciary duties, face a substantial likelihood of liability, are

not disinterested, and demand upon them is futile, and thus excused.

          218.   The Director-Defendants knew of the falsity of the misleading statements at the

time they were made. Because Pinterest heavily relied on its domestic active user base to generate

revenues, thus core operations, the Company would have been materially affected by reaching its

maximum capacity within that market. These facts support an inference of scienter as to Pinterest’s

Director-Defendants, charged with overseeing the Company’s affairs. It is reasonable to infer that

the Director-Defendants, as Board members of Pinterest, all must have had knowledge of

information pertaining to Pinterest’s core operations and the material events giving rise to these

claims.

          219.   Demand is also excused as to the Director-Defendants because they were fully

aware of the Discriminatory Misconduct throughout the Relevant Period. Nonetheless, the

Director-Defendants enabled and engaged in the misconduct and caused the Company to engage

in it and disseminated the false and misleading statements described herein. Thus, the Director-

Defendants face a substantial likelihood of liability and demand is futile as to them.

          220.   The Director-Defendants are further controlled by and beholden to Defendants

Silbermann, Sharp, Levine, and Jordan, co-founders and associates of the Company’s early

investors, Bessemer and Andreessen Horowitz. These directors collectively own more than 67%

of the voting power at the Company. As the Company recognizes, these directors, through their

ownership of Class B common stock, are entitled to 20 times the voting power per share as holders

of Class A common stock. Specifically, as of March 31, 2020, Defendant Silbermann held 24.7%

of total voting power, Defendant Sharp held 4.82%, Bessemer held 19.05%, and Andreessen

Horowitz held 13.43% of the total voting power at the Company. The Company’s dual-class




                                                79
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 80 of 103 PageID #: 80




structure admittedly concentrates control over the Company with a limited group of shareholders.

Even the Company’s co-founder, Sciarra, who left the Company in 2012, controls 20.51% of the

total voting power. Thus, these individuals retain significant control over the Company,

irrespective of their positions on the Board; in Defendant Silbermann’s case, his control extends

beyond his own lifetime.

       221.    Defendants Jordan and Levine serve as members of the Nominating and Corporate

Governance Committee, and therefore have the authority to provide Defendant Silbermann

whomever he chooses for director nominees. Likewise, Defendants Silbermann, Sharp, Jordan,

and Levine could also impact which Director-Defendants would remain on the Board. The dual-

class voting structure implemented at Pinterest has received criticism for inhibiting effective

governance, oversight, and accountability. The control Defendant Silbermann has over the

Director-Defendants is evident, as the Director-Defendants allowed systemic racism and sexism

to permeate the Company. In the face of disparate pay arrangements, the Director-Defendants

provided their approvals. When Defendant Brougher was wrongfully terminated, the Director-

Defendants made no attempt to reach her or investigate the circumstances behind her removal.

Defendant Brougher expressed her surprise that no one from the Board contacted her after her

termination, as was common diligent practice in other reputable companies she had been a part of.

At no point did the Director-Defendants exercise their oversight duties to investigate the

widespread claims related to the Discriminatory Misconduct, question Brougher’s absence at

meetings after the IPO, or hire independent consultants to assist them in monitoring the Company’s

compliance and governance practices. Their deference and inactivity further supports their

inability to approach any demand against the Director-Defendants that control them with

independence or disinterestedness.




                                               80
     Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 81 of 103 PageID #: 81




           222.   Additional reasons that demand on Defendant Silbermann is futile follow.

    Defendant Silbermann is the co-founder and current CEO of Pinterest and has served in such

    capacity and as the Chairman of the Company’s Board since 2011. Thus, as the Company admits,

    he is a non-independent director. The Company provides Defendant Silbermann with his principal

    occupation, and he has received and continues to receive handsome compensation as detailed

    above. Defendant Silbermann personally made, signed, and/or signed SOX certifications for the

    false and misleading statements in the Company’s SEC filings regarding Pinterest’s domestic

    market and growth prospects. Moreover, Defendant Silbermann personally engaged in and

    perpetuated the Discriminatory Misconduct. As described herein, Defendant Silbermann was

    informed by multiple employees on several occasions about gender and race-based discrimination

    and harassment occurring at his Company. Yet, he failed to take any meaningful action to prevent

    or correct it. Instead, he was an active participant in the misconduct. He tacitly approved the

    harassment of his own employees, including Ozoma, Banks, and Brougher and he wrongfully

    terminated Brougher. Defendant Silbermann surrounded himself with a clique of yes-men and

    shirked his duties to the Company and to his employees. Once Pinterest’s toxic culture was

    publicly exposed, he admitted that he had failed. Because Silbermann is Pinterest’s CEO, he was

    in a unique position to create actualized change to the Company’s and the Board’s diversity and

    inclusion. 8 Yet, as an officer and director, he conducted little, if any, oversight of the

    Discriminatory Misconduct, even when confronted with it on numerous occasions. Rather,

    Defendant Silbermann engaged in and permitted the misconduct, despite being aware of it. He

    further perpetuated the Company’s engagement in the scheme to make false and misleading




8
     https://corpgov.law.harvard.edu/2019/04/03/driving-diversity-and-inclusion-the-role-for-chairs-
    and-ceos/. Last visited December 8, 2020.


                                                  81
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 82 of 103 PageID #: 82




statements in relation thereto. The Company provides Silbermann with his primary occupation and

means of livelihood, it is unlikely he would entertain a demand against the remaining current

directors on the Board, who are responsible for, inter alia, determining his compensation and

evaluating his continued employment with Pinterest. Defendant Silbermann is also a named

defendant in the Securities Class Action and the subject of the employee complaints and lawsuits

discussed herein and widely in the public sphere. Thus, demand upon Defendant Silbermann is not

independent or disinterested, and thus demand upon him is futile and, therefore, excused

       223.    Additional reasons that demand on Defendant Sharp is futile follow. Defendant

Sharp co-founded the Company and has served as a Company director since 2019. He also serves

as Pinterest’s Chief Design and Creative Officer. Like Defendant Silbermann, the Company

provides Defendant Sharp with his primary occupation and he has received and continues to

receive handsome compensation for his role as detailed above. As the Company recognizes,

Defendant Sharp is not independent due to, inter alia, his executive position at the Company.

Defendant Sharp was aware of and enabled the Discriminatory Misconduct. He was directly

informed that people of color at the Company distrusted human resources. Yet, he failed to take

any meaningful action. As a trusted Company director, he conducted little, if any, oversight of the

scheme to make and to cause the Company to make false and misleading statements and to fail to

correct them, the Discriminatory Misconduct, consciously disregarded his duties to monitor such

controls over reporting and engagement in the schemes, and consciously disregarded his duties to

protect corporate assets. For these reasons, Defendant Sharp breached his fiduciary duties, faces a

substantial likelihood of liability, is not independent or disinterested, and thus demand upon him

is futile and, therefore, excused.




                                                82
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 83 of 103 PageID #: 83




       224.    Additional reasons that demand on Defendant Jordan is futile follow. Defendant

Jordan has served as a Company director since 2011. He also serves as a member of the

Nominating and Corporate Governance Committee. Defendant Jordan has received and continues

to receive compensation for his role as a director as described herein. As a trusted Company

director, he conducted little, if any, oversight of the schemes to make and to cause the Company

to make false and misleading statements and to fail to correct them, the Discriminatory Misconduct

(which Defendant Jordan engaged in and permitted despite being aware of it), consciously

disregarded his duties to monitor such controls over reporting and engagement in the schemes, and

consciously disregarded his duties to protect corporate assets. Defendant Jordan is also a managing

partner at Andreessen Horowitz, one of the Company’s largest shareholders, and has a history of

beneficial relationships with the Company and the Individual Defendants. One of the founders of

Andreessen Horowitz engaged in the misconduct discussed herein in January 2020 during a

Company fire side chat. Defendant Jordan is unlikely to entertain any demand implicating his firm

or the other Individual Defendants with which he has had long-standing beneficial relationships

with. For these reasons, Defendant Jordan breached his fiduciary duties, faces a substantial

likelihood of liability, is not independent or disinterested, and thus demand upon him is futile and,

therefore, excused.

       225.    Additional reasons that demand on Defendant Kilgore is futile follow. Defendant

Kilgore has served as a Company director since 2019 and serves as a member of the Audit

Committee and Compensation Committee. Defendant Kilgore has received and continues to

receive compensation for her role as a director as described herein. As a trusted Company director,

she conducted little, if any, oversight of the schemes to make and to cause the Company to make

false and misleading statements and to fail to correct them, the Discriminatory Misconduct (which




                                                 83
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 84 of 103 PageID #: 84




Defendant Kilgore engaged in and permitted despite being aware of it), consciously disregarded

her duties to monitor such controls over reporting and engagement in the schemes, and consciously

disregarded her duties to protect corporate assets. For these reasons, Defendant Kilgore breached

her fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested,

and thus demand upon him is futile and, therefore, excused.

       226.    Additional reasons that demand on Defendant Levine is futile follow. Defendant

Levine has served as a Company director since 2011. He also serves as Chair of the Nominating

and Corporate Governance Committee. Defendant Kilgore has received and continues to receive

compensation for his role as a director as described herein. As a trusted Company director, he

conducted little, if any, oversight of the schemes to make and to cause the Company to make false

and misleading statements and to fail to correct them, the Discriminatory Misconduct (which

Defendant Levine engaged in and permitted despite being aware of it), consciously disregarded

his duties to monitor such controls over reporting and engagement in the schemes, and consciously

disregarded his duties to protect corporate assets. Defendant Levine is also a partner at Bessemer

and has a history of beneficial relationships with the Company and the Individual Defendants. For

these reasons, Defendant Levine breached his fiduciary duties, faces a substantial likelihood of

liability, is not independent or disinterested, and thus demand upon him is futile and, therefore,

excused.

       227.    Additional reasons that demand on Defendant Rajaram is futile follow. Defendant

Rajaram has served as a Company director since 2020. He also serves as a member of the

Nominating and Corporate Governance Committee. As a trusted Company director, he conducted

little, if any, oversight of the schemes to make and to cause the Company to make false and

misleading statements and to fail to correct them, the Discriminatory Misconduct (which




                                                  84
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 85 of 103 PageID #: 85




Defendant Rajaram engaged in and permitted despite being aware of it), consciously disregarded

his duties to monitor such controls over reporting and engagement in the schemes, and consciously

disregarded his duties to protect corporate assets. For these reasons, Defendant Rajaram breached

his fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested,

and thus demand upon him is futile and, therefore, excused.

       228.    Additional reasons that demand on Defendant Reynolds is futile follow. Defendant

Reynolds has served as a Company director since 2017. He also serves as Chair of the Audit

Committee. As a trusted Company director, he conducted little, if any, oversight of the schemes

to make and to cause the Company to make false and misleading statements and to fail to correct

them, the Discriminatory Misconduct (which Defendant Reynolds engaged in and permitted

despite being aware of it), consciously disregarded his duties to monitor such controls over

reporting and engagement in the schemes, and consciously disregarded his duties to protect

corporate assets. For these reasons, Defendant Reynolds breached his fiduciary duties, faces a

substantial likelihood of liability, is not independent or disinterested, and thus demand upon him

is futile and, therefore, excused.

       229.    Additional reasons that demand on Defendant Wilson is futile follow. Defendant

Wilson has served as a Company director since 2016. She also serves as Chair of the Compensation

Committee and as a member of the Audit Committee. As a trusted Company director, she

conducted little, if any, oversight of the schemes to make and to cause the Company to make false

and misleading statements and to fail to correct them, the Discriminatory Misconduct (which

Defendant Wilson engaged in and permitted despite being aware of it), consciously disregarded

her duties to monitor such controls over reporting and engagement in the schemes, and consciously

disregarded her duties to protect corporate assets. For these reasons, Defendant Wilson breached




                                                  85
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 86 of 103 PageID #: 86




her fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested,

and thus demand upon her is futile and, therefore, excused.

       230.    Additional reasons that demand on the Board is futile follow.

       231.    Defendants Reynolds, Kilgore and Wilson (the “Audit Committee Defendants”)

served as members of the Audit Committee during the Relevant Period. Pursuant to the Company’s

Audit Committee Charter, the Audit Committee Defendants are responsible for overseeing, among

other things, Pinterest’s disclosure controls and procedures, system of internal controls, the

appointment and oversight of the Company’s independent auditor, Pinterest’s financial risk

exposures, and “Pinterest’s compliance with applicable legal and regulatory requirements and

Pinterest’s enterprise risk management program.” The Audit Committee Defendants were also

responsible for reviewing and overseeing the preparation of the Company’s proxy statement and

quarterly and annual financial statements. Significantly, the Audit Committee Defendants were

responsible for “overseeing legal and regulatory matters that have a material impact on Pinterest’s

financial statements and reviewing and approving the adequacy and effectiveness of Pinterest’s

compliance policies and procedures, including the Code of Conduct & Ethics.” The Audit

Committee Defendants utterly failed to monitor the state of the Company’s compliance and the

effectiveness of the Company’s policies and compliance with the Code of Conduct as evinced by

the long-standing Discriminatory Misconduct. They further failed to ensure the integrity of the

Company’s accounting and financial reporting processes and internal controls as well as failing to

ensure that the Company had an effective independent auditor to evaluate the internal controls as

they are charged to do under the Audit Committee Charter, allowing the Company to issue false

and misleading statements with the SEC. Thus, the Audit Committee Defendants breached their

fiduciary duties, are not disinterested, and demand is excused as to them. The Audit Committee




                                                  86
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 87 of 103 PageID #: 87




Defendants failed in their oversight duties, reflecting clear deficiencies in the Company’s ability

to adequately implement or oversee its internal controls.

       232.    Defendants Jordan, Levine, and Rajaram (the “Nominating and Corporate

Governance Committee Defendants”) served as members of the Nominating and Corporate

Governance Committee during the Relevant Period. Pursuant to the Company’s Nominating and

Corporate Governance Committee Charter, the Nominating and Corporate Governance Committee

Defendants are responsible for, among other things, identifying individuals qualified to become

members of the Board, selecting the director nominees, and developing a set of corporate

governance principles for the Company. The Nominating and Corporate Governance Committee

Defendants engaged or permitted the Company to engage in the Discriminatory Misconduct. Thus,

the Nominating and Corporate Governance Committee Defendants breached their fiduciary duties,

are not disinterested, and demand is excused as to them.

       233.    Defendants Kilgore and Wilson (the “Compensation Committee Defendants”)

served as members of the Compensation Committee and regularly approved disparate pay

arrangements that favored Pinterest’s male employees over its female employees at the highest

levels. In this way, the Compensation Committee Defendants engaged in the Discriminatory

Misconduct and failed to take action to correct or prevent it. The Compensation Committee

Defendants were also responsible for overseeing Pinterest’s compliance with its Code of Conduct

and relevant laws and regulations. They failed to uphold their responsibilities and allowed the

Individual Defendants to discriminate against Pinterest’s employees on the basis of sex and/or

race. Thus, the Compensation Committee Defendants breached their fiduciary duties, are not

disinterested, and demand is excused as to them.




                                                87
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 88 of 103 PageID #: 88




       234.   The Director-Defendants have longstanding business and personal relationships

with each other and the Individual Defendants that preclude them from acting independently and

in the best interests of the Company and the shareholders. For instance, Defendant Rajaram serves

as an executive of DoorDash. Andreessen Horowitz is an investor in DoorDash and in Caviar, its

subsidiary, which is led by Defendant Rajaram. Defendant Rajaram also serves on the board of

Coinbase with another Andreessen Horowitz affiliate, Marc Andreessen. Ben Horowitz, who made

improper statements to Pinterest employees in January 2020, serves on the board of Okta with

Defendant Wilson. Defendant Kilgore and non-party Wishom also serve together on the Board of

Nextdoor. Defendant Rajaram, Sharp and Sharp’s wife all served at Facebook during the time

period. Defendants Silbermann and Rajaram served at Google during the same time period.

Defendants Wilson and Kilgore served together at Amazon. While Defendant Kilgore served on

the board of LinkedIn, Defendant Levine led Bessemer’s Series C investment in the Company.

These conflicts of interest precluded the Directors from adequately monitoring the Company’s

operations and internal controls and calling into question the Individual Defendants’ conduct.

Thus, demand upon the Directors would be futile.

       235.   In violation of the Code of Conduct, the Nominating and Corporate Governance

Committee Charter, the Audit Committee Charter, the Compensation Committee Charter, and

Pinterest’s Corporate Governance Guidelines, the Director-Defendants conducted little, if any,

oversight of the Company’s engagement in the Individual Defendants’ scheme to engage in the

Discriminatory Misconduct, make and cause the Company to make, and to fail to correct,

materially false and misleading statements to the public, and to facilitate and disguise the

Individual Defendants’ violations of law, including breaches of fiduciary duty, gross

mismanagement, abuse of control, waste of corporate assets, unjust enrichment, and violations of




                                               88
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 89 of 103 PageID #: 89




the Exchange Act. In violation of Pinterest’s governance documents and principles, the Director-

Defendants failed to comply with laws and regulations, maintain the accuracy of Company records

and reports, avoid conflicts of interest, conduct business in an honest and ethical manner, protect

and properly use corporate assets, and properly report violations of the Code of Conduct, among

other failings. Thus, the Director-Defendants face a substantial likelihood of liability and demand

is futile as to them.

        236.    The false statements detailed herein in the Proxy Statements and the failure to

establish term limits allowed for the Board to entrench itself and to continue to engage in the

Discriminatory Misconduct, which resulted in not only a breach of the directors’ duties to the

shareholders, but also resulted in lost profits for the Company. Therefore, demand on each of the

Director-Defendants is excused.

        237.    Pinterest has been and will continue to be exposed to significant losses due to the

wrongdoing complained of herein, yet the Director-Defendants have not filed any lawsuits against

themselves or others who were responsible for that wrongful conduct to attempt to recover for

Pinterest any part of the damages Pinterest suffered and will continue to suffer thereby. Thus, any

demand upon the Director-Defendants would be futile.

        238.    The Individual Defendants’ conduct described herein and summarized above could

not have been the product of legitimate business judgment as it was based on bad faith and

intentional, reckless, or disloyal misconduct. Thus, none of the Directors can claim exculpation

from their violations of duty pursuant to the Company’s bylaws. As a majority of the Directors

face a substantial likelihood of liability, they are self-interested in the transactions challenged

herein and cannot be presumed to be capable of exercising independent and disinterested judgment




                                                89
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 90 of 103 PageID #: 90




about whether to pursue this action on behalf of the shareholders of the Company. Accordingly,

demand is excused as being futile.

       239.    The acts complained of herein constitute violations of fiduciary duties owed by

Pinterest ’s officers and directors, and these acts are incapable of ratification.

       240.    The Director-Defendants may also be protected against personal liability for their

acts of mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’

liability insurance if they caused the Company to purchase it for their protection with corporate

funds, i.e., monies belonging to the stockholders of Pinterest. If there is a directors’ and officers’

liability insurance policy covering the Directors, it may contain provisions that eliminate coverage

for any action brought directly by the Company against the Director-Defendants, known as, inter

alia, the “insured-versus-insured exclusion.” As a result, if the Director-Defendants were to sue

themselves or certain of the officers of Pinterest, there would be no directors’ and officers’

insurance protection. Accordingly, the Directors cannot be expected to bring such a suit. On the

other hand, if the suit is brought derivatively, as this action is brought, such insurance coverage, if

such an insurance policy exists, will provide a basis for the Company to effectuate a recovery.

Thus, demand on the Directors is futile and, therefore, excused.

       241.    If there is no directors’ and officers’ liability insurance, then the Directors will not

cause Pinterest to sue the Individual Defendants named herein, because, if they did, they would

face a large uninsured individual liability. Accordingly, demand is futile in that event, as well.

       242.    Thus, for all of the reasons set forth above, all of the Director-Defendants, and, if

not all of them, at least five of them, cannot consider a demand with disinterestedness and

independence. Consequently, a demand upon the Board is excused as futile.




                                                  90
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 91 of 103 PageID #: 91




                                           FIRST CLAIM

     Against the Individual Defendants for Violations of Section 14(a) of the Securities
                                  Exchange Act of 1934

          243.   Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

          244.   The Section 14(a) Exchange Act claims alleged herein are based solely on

negligence. They are not based on any allegation of reckless or knowing conduct by or on behalf

of the Individual Defendants. The Section 14(a) claims alleged herein do not allege and do not

sound in fraud. Plaintiff specifically disclaims any allegations of, reliance upon any allegation of,

or reference to any allegation of fraud, scienter, or recklessness with regard to these nonfraud

claims.

          245.   Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall

be unlawful for any person, by use of the mails or by any means or instrumentality of interstate

commerce or of any facility of a national securities exchange or otherwise, in contravention of

such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

interest or for the protection of investors, to solicit or to permit the use of his name to solicit any

proxy or consent or authorization in respect of any security (other than an exempted security)

registered pursuant to section 12 of this title [15 U.S.C. § 78l].”

          246.   Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that no

proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. §240.14a-9.




                                                  91
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 92 of 103 PageID #: 92




       247.    Under the direction and watch of the Individual Defendants, the 2020 Proxy

Statement failed to disclose that: (1) the Company had engaged in the Discriminatory Misconduct;

(2) that Brougher had been illegally terminated for voicing concerns of discrimination; (3) the

Company does not have term limits due to a desire to keep Black and other underrepresented

individuals off of the Board; (4) the Company’s Nominating and Corporate Governance

Committee did not actually consider diversity when nominating Board candidates; (5) the

independent auditor the Company repeatedly reselected to evaluate its internal controls was neither

independent nor effective at ensuring the adequacy of the Company’s internal controls; and (6) the

Company failed to maintain adequate internal controls.

       248.    The Individual Defendants also caused the 2020 Proxy Statement to be false and

misleading with regard to executive compensation in that they purported to employ “pay-for-

performance” elements while failing to disclose the Discriminatory Misconduct and that the

Company’s compensation policies and procedures were utilizes in a disparate manner to

discriminate against employees who were Black and/or female. The 2020 Proxy Statement also

misrepresented the circumstances surrounding Brougher’s departure.

       249.    Moreover, the 2020 Proxy Statement was false and misleading when it discussed

the Company’s Code of Conduct, due to the Individual Defendants’ failure to abide by the Code

of Conduct, and their engagement in or the tolerance of the Discriminatory Misconduct and the

schemes to issue false and misleading statements and omissions of material fact relating to the

Discriminatory Misconduct.

       250.    In the exercise of reasonable care, the Individual Defendants should have known

that by misrepresenting or failing to disclose the foregoing material facts, the statements contained

in the 2020 Proxy Statement were materially false and misleading. The misrepresentations and




                                                 92
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 93 of 103 PageID #: 93




omissions were material to Plaintiff in voting on the matters set forth for shareholder determination

in the 2020 Proxy Statement, including, but not limited to, election of directors, the ratification of

the selection of Ernst & Young as independent auditor, and the proposal regarding the frequency

of advisory voting on executive compensation.

       251.    The false and misleading elements of the 2020 Proxy Statement led to, inter alia,

the re-election of Defendants Jordan, Levine, and Rajaram, which allowed them to continue

breaching their fiduciary duties to Pinterest.

       252.    The false and misleading elements of the Proxy Statements led to the shareholder

ratification of Ernst & Young as the Company’s independent auditor, when Ernst and Young was

neither independent nor effective in ensuring the adequacy of the Company’s internal controls.

       253.    The Company was damaged as a result of the Individual Defendants’ material

misrepresentations and omissions in the 2020 Proxy Statement.

       254.    Plaintiff on behalf of Pinterest has no adequate remedy at law.

                                           SECOND CLAIM

 Against Defendants Silbermann, Morgenfeld, Jordan, Kilgore, Levine, Reynolds, Sharp,
  and Wilson for Breach of Fiduciary Duties Related to Misrepresentations Regarding
                             Pinterest’s Domestic Market

       255.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       256.    Each Individual Defendant owed to the Company the duty to exercise candor, good

faith, and loyalty in the management and administration of Pinterest’s business and affairs.

       257.    Each of the Individual Defendants violated and breached his or her fiduciary duties

of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

       258.    The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual


                                                 93
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 94 of 103 PageID #: 94




Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the

rights and interests of Pinterest.

        259.    In breach of their fiduciary duties owed to Pinterest, the Individual Defendants

willfully or recklessly made and/or caused the Company to make false and misleading statements

of material fact that failed to disclose that: (1) Pinterest’s domestic market in the United States was

nearly saturated; (2) the Company’s potential to capitalize on the average revenue for each

domestic-based user was thereby substantially diminished; (3) consequently, Pinterest faced a

heightened risk for losing revenues from; and (4) the Company failed to maintain internal controls.

As a result of the foregoing, the Company’s public statements were materially false and

misleading.

        260.    The Individual Defendants further failed to correct and caused the Company to fail

to correct the false and misleading statements and omissions of material fact.

        261.    Also in breach of their fiduciary duties, the Individual Defendants failed to maintain

internal controls.

        262.    The Individual Defendants had actual or constructive knowledge that the Company

issued materially false and misleading statements, and they failed to correct the Company’s public

statements and representations. The Individual Defendants had actual knowledge of the

misrepresentations and omissions of material facts set forth herein, or acted with reckless disregard

for the truth, in that they failed to ascertain and to disclose such facts, even though such facts were

available to them. Such material misrepresentations and omissions were committed knowingly or

recklessly and for the purpose and effect of artificially inflating the price of Pinterest’s securities.

        263.    The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent schemes set forth herein and to fail to




                                                  94
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 95 of 103 PageID #: 95




maintain internal controls. The Individual Defendants had actual knowledge that the Company was

engaging in the fraudulent schemes set forth herein, and that internal controls were not adequately

maintained, or acted with reckless disregard for the truth, in that they caused the Company to

improperly engage in the fraudulent schemes and to fail to maintain adequate internal controls,

even though such facts were available to them. Such improper conduct was committed knowingly

or recklessly and for the purpose and effect of artificially inflating the price of Pinterest’s

securities.

        264.    These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

        265.    As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Pinterest has sustained and continues to sustain significant damages. As a

result of the misconduct alleged herein, the Individual Defendants are liable to the Company.

        266.    Plaintiff on behalf of Pinterest has no adequate remedy at law.

                                           THIRD CLAIM

               Against the Individual Defendants for Breach of Fiduciary Duties
                           Related to the Discriminatory Misconduct

        267.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

        268.    Each Individual Defendant owed to the Company the duty to exercise candor, good

faith, and loyalty in the management and administration of Pinterest’s business and affairs.

        269.    Each of the Individual Defendants violated and breached his or her fiduciary duties

of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

        270.    The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual



                                                 95
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 96 of 103 PageID #: 96




Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the

rights and interests of Pinterest.

        271.    In further breach of their fiduciary duties, the Individual Defendants either engaged

in, or allowed the Company to engage in the Discriminatory Misconduct.

        272.    In breach of their fiduciary duties owed to Pinterest, the Individual Defendants

willfully or recklessly made and/or caused the Company to make false and/or misleading

statements and/or omissions of material fact that failed to disclose the Discriminatory Misconduct.

        273.    The Individual Defendants also failed to correct and/or caused the Company to fail

to correct the false and/or misleading statements and/or omissions of material fact, rendering them

personally liable to the Company for breaching their fiduciary duties.

        274.    Also in breach of their fiduciary duties, the Individual Defendants failed to maintain

internal controls.

        275.    The Individual Defendants also breached their fiduciary duties by reselecting Ernst

& Young as their independent auditor when Ernst & Young failed to properly audit and assess the

Company’s inadequate internal controls.

        276.    The Individual Defendants had actual or constructive knowledge that the Company

issued materially false and misleading statements relating to the Discriminatory Misconduct, and

they failed to correct the Company’s public statements and representations. The Individual

Defendants had actual knowledge of the misrepresentations and omissions of material facts set

forth herein, or acted with reckless disregard for the truth, in that they failed to ascertain and to

disclose such facts, even though such facts were available to them. Such material

misrepresentations and omissions were committed knowingly or recklessly and for the purpose




                                                 96
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 97 of 103 PageID #: 97




and effect of artificially inflating the price of Pinterest ’s securities, and disguising insider

transactions.

       277.     The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent schemes set forth herein, to fail to

maintain internal controls, and to reappoint Ernst & Young as independent auditor despite its being

neither independent nor effective. The Individual Defendants had actual knowledge that the

Company was engaging in the fraudulent schemes set forth herein, and that internal controls were

not adequately maintained, or acted with reckless disregard for the truth, in that they caused the

Company to improperly engage in the fraudulent schemes and to fail to maintain adequate internal

controls, even though such facts were available to them. Such improper conduct was committed

knowingly or recklessly and for the purpose and effect of engaging in and concealing the

Discriminatory Misconduct and thereby artificially inflating the price of Pinterest’s securities. The

Individual Defendants, in good faith, should have taken appropriate action to correct the schemes

alleged herein and to prevent them from continuing to occur.

       278.     These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

       279.     As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Pinterest has sustained and continues to sustain significant damages. As a

result of the misconduct alleged herein, the Individual Defendants are liable to the Company.

       280.     Plaintiff on behalf of Pinterest has no adequate remedy at law.

                                           FOURTH CLAIM

                    Against the Individual Defendants for Unjust Enrichment

       281.     Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.


                                                 97
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 98 of 103 PageID #: 98




       282.    By their wrongful acts, violations of law, and false and misleading statements and

omissions of material fact that they made and/or caused to be made, the Individual Defendants

were unjustly enriched at the expense of, and to the detriment of, Pinterest.

       283.    The Individual Defendants either benefitted financially from the improper conduct,

including through insider sales, or received bonuses, stock options, or similar compensation from

Pinterest that was tied to the performance or artificially inflated valuation of Pinterest, or received

compensation that was unjust in light of the Individual Defendants’ bad faith conduct.

       284.    Plaintiff, as a shareholder and a representative of Pinterest, seeks restitution from

the Individual Defendants and seeks an order from this Court disgorging all profits, including from

insider transactions, benefits, and other compensation, including any performance-based or

valuation-based compensation, obtained by the Individual Defendants due to their wrongful

conduct and breach of their fiduciary and contractual duties.

       285.    Plaintiff on behalf of Pinterest has no adequate remedy at law.

                                           FIFTH CLAIM

                    Against the Individual Defendants for Abuse of Control

       286.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       287.    The Individual Defendants’ misconduct alleged herein constituted an abuse of their

ability to control and influence Pinterest, for which they are legally responsible.

       288.    As a direct and proximate result of the Individual Defendants’ abuse of control,

Pinterest has sustained significant damages. As a direct and proximate result of the Individual

Defendants’ breaches of their fiduciary obligations of candor, good faith, and loyalty, Pinterest has

sustained and continues to sustain significant damages. As a result of the misconduct alleged

herein, the Individual Defendants are liable to the Company.


                                                  98
 Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 99 of 103 PageID #: 99




       289.    Plaintiff on behalf of Pinterest has no adequate remedy at law.

                                           SIXTH CLAIM

                Against the Individual Defendants for Gross Mismanagement

       290.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       291.    By their actions alleged herein, the Individual Defendants, either directly or through

aiding and abetting, abandoned and abdicated their responsibilities and fiduciary duties with regard

to prudently managing the assets and business of Pinterest in a manner consistent with the

operations of a publicly-held corporation.

       292.    As a direct and proximate result of the Individual Defendants’ gross

mismanagement and breaches of duty alleged herein, Pinterest has sustained and will continue to

sustain significant damages.

       293.    As a result of the misconduct and breaches of duty alleged herein, the Individual

Defendants are liable to the Company.

       294.    Plaintiff on behalf of Pinterest has no adequate remedy at law.

                                       SEVENTH CLAIM

              Against the Individual Defendants for Waste of Corporate Assets

       295.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       296.    As a result of the foregoing, and by failing to properly consider the interests of the

Company and its public shareholders, the Individual Defendants have caused Pinterest to waste

valuable corporate assets, to incur many millions of dollars of legal liability and costs to defend

unlawful actions and to lose financing from investors and business from future customers who no

longer trust the Company and its products.


                                                99
Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 100 of 103 PageID #: 100




       297.    In addition, the Individual Defendants wasted corporate assets by paying many

millions of dollars in fees to Ernst & Young as independent auditor, when Ernst & Young was

neither independent nor effective at ensuring the adequacy of the Company’s internal controls.

       298.    As a result of the waste of corporate assets, the Individual Defendants are each

liable to the Company.

       299.    Plaintiff on behalf of Pinterest has no adequate remedy at law.

                                           EIGHTH CLAIM

              Against Defendants Silbermann and Morgenfeld for Contribution
                     Under Sections 10(b) and 21D of the Exchange Act

       300.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       301.    Pinterest, along with Defendants Silbermann and Morgenfeld are named as

defendants in the Securities Class Action, which assert claims under the federal securities laws for

violations of Sections 10(b) and 20(a) of the Exchange Act, and SEC Rule 10b-5 promulgated

thereunder. If and when the Company is found liable in the Securities Class Action for these

violations of the federal securities laws, the Company’s liability will be in whole or in part due to

Defendants Silbermann and Morgenfeld’s willful and/or reckless violations of their obligations as

officers and/or directors of Pinterest.

       302.    Defendants Silbermann and Morgenfeld, because of their positions of control and

authority as officers and/or directors of Pinterest, were able to and did, directly and/or indirectly,

exercise control over the business and corporate affairs of Pinterest, including the wrongful acts

complained of herein and in the Securities Class Action.

       303.    Accordingly, Defendants Silbermann and Morgenfeld are liable under 15 U.S.C. §

78j(b), which creates a private right of action for contribution, and Section 21D of the Exchange



                                                 100
Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 101 of 103 PageID #: 101




Act, 15 U.S.C. § 78u-4(f), which governs the application of a private right of action for

contribution arising out of violations of the Exchange Act.

       304.     As such, Pinterest is entitled to receive all appropriate contribution or

indemnification from Defendants Silbermann and Morgenfeld.

                                      PRAYER FOR RELIEF

       FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all

Individual Defendants as follows:

                (a)      Declaring that Plaintiff may maintain this action on behalf of Pinterest, and

that Plaintiff is an adequate representative of the Company;

                (b)      Declaring that the Individual Defendants have breached or aided and

abetted the breach of their fiduciary duties to Pinterest;

                (c)      Determining and awarding to Pinterest the damages sustained by it as a

result of the violations set forth above from each of the Individual Defendants, jointly and

severally, together with pre-judgment and post-judgment interest thereon;

                (d)      Directing Pinterest and the Individual Defendants to take all necessary

actions to reform and improve its corporate governance and internal procedures to comply with

applicable laws and to protect Pinterest and its shareholders from a repeat of the damaging events

described herein, including, but not limited to, putting forward for shareholder vote the following

resolutions for amendments to the Company’s Bylaws or Certificate of Incorporation and the

following actions as may be necessary to ensure proper corporate governance policies:

                      1. a proposal to strengthen the Board’s supervision of operations and develop

              and implement procedures for greater shareholder input into the policies and

              guidelines of the Board;

                      2. a provision to permit the shareholders of Pinterest to nominate at least five


                                                  101
Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 102 of 103 PageID #: 102




         candidates for election to the Board, which should include at least four

         underrepresented individuals;

                  3. a proposal to ensure the establishment of effective oversight of compliance

         with applicable laws, rules, and regulations;

                  4. a proposal to ensure the publication of an annual Diversity Report that

         contains particularized information about the hiring, advancement, promotion,

         retention and pay equity of all minorities at Pinterest;

                  5. a proposal to establish a fund to hire Black individuals and other

         minorities, promote Black individuals and other minorities to more management

         positions at the Company, establish and maintain a mentorship program at Pinterest

         for Black individuals and other minorities that is committed to providing the skills

         and mentorship necessary to succeed at the Company;

                  6. a proposal to establish and require annual training of Pinterest ’s entire

         Board and all executive officers, which training should at a minimum focus on

         diversity, sexual harassment, antidiscrimination, and affirmative action, as well as

         other relevant topics; and

                  7. a proposal to adopt a revised executive compensation program that ties

         30% of executives’ compensation to the achievement of certain specified diversity

         goals.

                  8. a proposal to replace Ernst & Young as the Company’s independent

         auditor.

            (e)      Awarding Pinterest restitution from the Individual Defendants, and each of

them;




                                              102
Case 1:21-cv-00173-MN Document 1 Filed 02/09/21 Page 103 of 103 PageID #: 103




               (f)    Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and

               (g)    Granting such other and further relief as the Court may deem just and

proper.

Dated: February 9, 2021                      Respectfully submitted,

                                             FARNAN LLP

                                             /s/ Michael J. Farnan
                                             Brian E. Farnan (Bar No. 4089)
                                             Michael J. Farnan (Bar No. 5165)
                                             919 N. Market St., 12th Floor
                                             Wilmington, DE 19801
                                             Telephone: (302) 777-0300
                                             Facsimile: (302) 777-0301
                                             Email: bfarnan@farnanlaw.com
                                                    mfarnan@farnanlaw.com


 Of Counsel:

 THE ROSEN LAW FIRM, P.A.
 Phillip Kim
 275 Madison Avenue, 40th Floor
 New York, NY 10016
 Telephone: (212) 686-1060
 Facsimile: (212) 202-3827
 Email: pkim@rosenlegal.com

 THE BROWN LAW FIRM, P.C.
 Timothy Brown
 240 Townsend Square
 Oyster Bay, NY 11771
 Telephone: (516) 922-5427
 Facsimile: (516) 344-6204
 Email: tbrown@thebrownlawfirm.net




                                               103
